June 02, 2015

Abel Acosta Clerk of the Texas Court                      OATE:__!~-±+~-
of Criminal A.ppeals                                      F~LE \N W
201 West 14th Street·                                     BY: --1-1~---
Austin, Texas 78701                                                                          RECEJVED IN
                                                                                    COURT OF CRIMINII.L APPEALS
Nema Bardin
PO Box 772                                                                                    JUN 02 2015
Austin, Texas 78767
512-487-0197                                                                              Abel Acosta, Glen,
email: bardin:nema@yahoo.com

Re: Amended Emergency Writ of Habeas Corpus WR-78, 165-02 Chadrick B. Pate Applicant~
    Nema Bardin Petitioner

Dear Mr. Acmsta,

As you know, I hand delivered a Original Writ of Habeas Corpus appealing from a Void
Judgment in Cause No. A-08-5080-4cr from the Aransas County District Court 36th Judicial
District Arans;as County Texas Judge Janna Whately presiding on May 19•b, 2015

You were kind enough to go over the paperwork with me and after a discussion about it's
contents you fltook the Writ for filing. During the discussion of the contents I asked you about the
time frame fo:r decisions on Original Writs filed straight into the Court of Criminal Appeals with
the kinds of Sf! rio us allegations that I as petitioner had leveled against the 36th District Court
Aransas Coumty, Texas.

You advised llllle that you were bound by no rules for a time for a decision. With that knowledge I
came back to study the rules of procedures once again, and based upon that study and my limited
understandin~g as a layman, I am now filing the above mentioned Amended Original Emergency
Writ by also bLand delivering it to the Court for filing.

J .am .r.espJ>-.clfm.lly .rJ>.qJJ.e.qing that J.h~ W.rit h~ .d.tiliYuro .to ruJ~ nr .nw.r~ .JJL\ijji'.j!.~ ..a.~ .AAD.D ..a.~ i.~
possible, understanding that the Justices have the inherent power to waive any procedural rules
in order to br:ing releif on and emergency basis. Rule 2 of the TRAP.

I have taken nwte that no action as of today at 1 pm. Central Standard time has been taken on the
Writ filed on 1\iay 19•b, 2015, in accordance with the Texas. Criminal Court of Appeals website
under case m~mil.
               IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                WRIT NO.    WR-78, 165-02



  EX PARTE                                  FROM mE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340         36TH JUDICIAL DISTRICT
  APPLICAI~T                                ARANSAS COUNTY, TEXAS
                                             CAUSE NO. A-08-5080-4CR
NEMA BARDtiN
 PETITIONE:R
     v.
JUDGEJAN~NA K.   WHATELY


                                  AMENDED

      EMERGENCY APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS
                         FILED JUNE 02, 2015
                 IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
                          WRIT NO.    WR-78,165-02



  EX PARTE
                                                     FROM THE THE DISTRICT COURT
  CHADRIC:K B PATE TDCJ #01563340                    36TH JUDICIAL DISTRICT
  APPLICANT                                           ARANSAS COUNTY, TEXAS
                                                      CAUSE NO. A-08-5080-4CR

  NEMA BAJRDIN
  PETITIONER
      v.
JUDGE JAm~ A K. WHATELY
TRIAL JUDGE




                                          AMENDED

 EMERGENCCY APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS PURSUANT
                                     TO
 ARTICLE V', SECTION 5 OF THE TEXAS CONSTITUTION AMENDMENTS 1, 5, 6 and 14
 OFTHE UNfiTED STATES CONSTITUTION TEXAS COMMON LAW AND THE COURTS
                            INHERENT AUTHORITY




TO THEHOJ'~ORABLE JUDGE OF SAID COURT:


  NOW COMES, Petitioner Nema Bardin on behalf of Applicant Chadrick B. Pate and respectfully

submits this .AMENDED Emergency Original Writ Of Habeas Co1Jms petitioning for relief from a

Void Judgmemt in Cause No. A-08-5080-4CR Chadrick B. Pate • Trial Court Judge Janna K.

Whately.

The Initial Halbeas Corpus presented under Article 11.07 No. WR-78,165-01 received no

"adjudication on the merits " by the Trial Court or by the Court of Criminal Appeals.

The Judgment,, Sentence and Conviction pursuant to The Judgment rendered by the Trial Court
                                                  1.
and executed by Trial Court Judge Janna K. Whatley in Cause No. A-08-5080-4CR CHADRICK B.

PATE from the 36th Judicial District Court Aransas County is: Void for Violation of Due Process under

the Texas Contstitution and the United States Constitution , and for Fraud on the Court by the Court.


                                             JURISDICTION

The Court of Criminal A_p_peals has Original Jurisdiction under Article V, Section Five of the

Texas Constitmtion, Article 1, 5, 6 and 14 of the United States Constitution, Texas Common Law and

the Courts Inh.erent Authority. State v. Johnson, 821 S W 2d 609. 612 Tx. Crim. App. 1991 held a

court of criminal a_p_peals may take action only if that action is authorized by constitutional provision,

statute, or Con;1mon law, or the power rises from an inherent or implied power. Mooney v. Holohan,

294 U.S. 103-113 held "To deprive a citizen of his only effective remedy would not only be contrary

to the rudimemtary demands of justice but destructive of a constitutional _guaranty s_pecifically

designed to prevent injustice. Fay v. Noia 372 U.S. 391 Sup. Ct. 1963.

The Writ lies as a traditional civil remedy for the enforcement of the right to personal

liberty, not as• a stage of the state criminal proceedings or as an a_p_peal therefrom.

 E~parte   Gimmbonini 117 CAL 573, 49 P. 732; VOID judgment is Never final and a judgment

acquired throULgh violation of "due process of law" and Fraud is void and never becomes final.

 Dubai Petroleum Co. v. Kazi 12 S W 3d 71 76 (Tex. 2000,) Ajudgment will never be

considered fintal if the court lacked subject matter jurisdiction. It is well settled law that a legal action

by a court without jurisdiction is a nullity. his Habeas Corpus is a collateral attack on a void judgment

A collateral att:ack is any _proceeding to avoid the effect of a judgment which does not meet all the

requirements .(of a valid direct attack. There is neither a set procedure for a collateral attack nor a

statute of limi1tations. See Glunz, 908 S W 2d at 255: Davis v. Boone, 786 S. W.2d 85,87 (Tex.App-

San Antonio 1990, no wriO.

                                                      2
                                     PROCEDURAL HISTORY


Applicant was charged in a two count indictment with Murder Texas Penal Code 19.02 (Count 1)

Aggravated Assault Texas Penal Code 22.02/ Engaging in Organized Criminal Activity (Count 11)

. On February 12, a jury found Applicant guilty of Murder. On February13, 2009, the jury assessed the

maximum pu:nishment, ninety nine (99) years or life confinement in the Texas Department of Justice-

Institutional Division and a $10,000.00 fine. Applicant filed his notice of appeal on February 25,

2009. Applicamt then appealed his conviction through court appointed attorney. That Court affirmed

the Trial Court's judgment on October 7, 2010: Applicant Pro Se Petitioned for Discretionary Review

was refused om May 25,2011. The final mandate issued on June 21,2011.

Applicant then filed Habeas Corpus 11.07 through a paid Habeas Attorney Carrie Crisp. Ms. Crisp

proved to be imexperienced and refused to present Applicant's number one Ground for Relief Void

Judgment for Jack of Jurisdiction. When Applicant's Mother found out that Ms. Crisp did not include

the Ground he: had his Mother with his Power of Attorney to amend the Habeas and add

the Ground fo·r Void Judgment as his number one (1) ground. There were no hearings or factual

findings by th·e trial court and none by this Court. See WR-78,165-01 in Court Record.

Applicant's W1rit was denied without Written Order on 3/6/13. Because Applicant is not skilled in the

law he did no•t know to Appeal the 3/6/13 decision and thought that his opportunity to file a Federal

Habeas Corputs was nearing the deadline. He then filed a Pro Se Habeas Corpus pursuant to 28 U S C

2254 that court conducted NO evidentiary hearing and denied the Writ with prejudice and no COA

Applicant discovered that because his trial court judgment was void he filed into the Trial Court

Motion to Vaccate Judgment on 12/5/14. After providing the trial court every opportunity to provide

releif, by requesting on at least 3 occasions a decision, when the court had still not ruled or

corresponded with Applicant he then withdrew that Motion on 5/18115. There are no other motions
                                                3
pending in thi~s matter at this time. Applicant is presently in custody of Texas Department of Criminal

Justice System Stiles Unit Beaumont Texas.

                                               EMERGENCY RELIEF
A.\\\\W:an.t ba.\lJ lw!u.. ~all'J iw:.w:~awl u~ tW!. trial '!IW.rt' 'i. ~all'J tilifaiiWi V'lid JJJJicl,IJlJ!nt
since May 5tb, 2008. (more than 7 years) He has proclaimed his innocence from the time he was
charged with 14he horrific crime of murdering his own best friend. He mourned the death of his
frktrd itr cr jttl~ «violates Constitutional Rights they lose jurisdiction to proceed to trial and the conviction is void.


                                        EVIDENTARY HEARING

    Petitioner- request evidentary hearing if the Court cannot determine that relief is required
                                    through the facts presented.


                                      STATEMENT OF THE CASE

A grand jury im Aransas County Texas in the 36th Judicial District of Aransas County indicted

Applicant Chatdrick B. Pate in a 2 count indictment under Penal Codes 19.02, 22.02 and 71.02

along with 4   c~o   defendants on June 24, 2008 See Ex # 2 Indictment. Applicant was the last to

be arrested oftthe other co defendants. Applicant was arrested on May 5, 2008 when the Aransas

County Sheriff'(Mark Gilliam) illegally had his pre trial supervision (on a separate case ) revoked and

had the bondsman withdraw his bond. Applicant had violated any pre trial supervision requirement.

Thus when the: indictment was presented to him he was already in custody of the Aransas County

Jail, who cont1rolled all of his movements to and from the pre trial court and the trial court .and where

he remained mntil he was released into the custody of the Texas Department of Criminal Justice in

2009. There is NO Record of the Sheriff or Jail Personnel statement of Applicant's Good Conduct

submitted to the Texas Department of Criminal Justice. Applicant plead NOT GUILTY to all charges.

Because the State brought the charges against Applicant jointly in a single indictment , Applicant had

his Defense Attorney John Gilmore file a "Motion for Severance of Defendant and Offenses" on July

31st 2008. See lEx# 1. At some point 3 of the co defendant's took plea deals to testify against

Applicant and the only other co defendant (Hall) who plead Not Guilty as well.

Applicant's At1tomey John Gilmore came to the jail only twice to visit client although Applicant

asked numeroms times to see him. Both Applicant and Petitioner asked Mr. Gilmore numerous

times about thte Severance, he told both Applicant and Petitioner only a few days before a joint

                                                     5
trial with the other co defendant(Hall) that his Motion for Severance had been denied. (This was not

true) However Applicant did not know about this lie, until after the trial was over, after his Appeal in

the 13th Cour1t of Appeals had been denied and not until he was proceeding with a State Habeas

Corpus pursuamt to Article 11.07.

The trial Court and it's officers' held Ex _parte _pre trial hearings in both A_p_plicant's cause no. A-08

-5080-4CR antd co defendant' Hall's cause no.(s) A-08-5080-2Cr and S-08-5080-2.

The trial court and it's officers tampered with the official government documents in Applicants

Criminal Trial Court _proceedings in cause no. A-08-5080-4CR and in co defendant Halls Criminal

Proceedings tllhat directly affected Applicant's Criminal Proceedings.

The trial court and officers of the court committed fraud on the court when they concealed ex parte

_proceedings from the A_p_plicant, Jury, Courts of A_p_peals, Public and the Trial Court itself.

AlthoughAppllicant timely and properly filed his Motion for Severance ofDefendant and Offenses at

a pre trial on 77/31/08, he never received a formal hearing on his Motion where the pre trial court

ruled on the rmotion by _granting or denying the motion where a written record with factual findings

were entered onto the record of the court and where the proceedings were recorded and made a part of

the trial court :record.

The trial court and it's officers entered into a scheme to convict A.~plicant of a crime that he did not

commit through the manipulation of the judiciary by tampering with government records concealing

ex parte hearin_gs, government documents and through the violations of Applicant's due process rights.

This scheme started first before the _pre trial and trial when Aransas County Sheriff Mark Gilliam had

Applicant's bomd revoked on a separate prior offense for which applicant was on pre trial probation and

arrested him f«or a violation of his pre trial probation although he had not violated that probation.

A_p_plicant was arrested at gun _point at his Mother's home and taken into custody by numerous agents

that included tthe Austin police department ATF and other unknown officer.
                                                      6
The officer's to1ld Applicant and his Mother that he was being arrested for violation of probation due to

a murder that lhe was accused of being involved.

Then next whten the State and Grand Jury indicted applicant jointly with the other co defendants and

charged him ~vith the Crime. Then when Applicant was held in the Aransas County jail awaiting trial

the Jail employees and detectives/ investi_gators in the case would not allow him to take his le_gal

paperwork wi1th him when he was transferred from the Aransas County Jail to another jail in Crystal
CifJJ.

They refused him the right to take his defense records and discovery with him and then they did not

keep his records safe when transporting him from one jail to another but rather they took his discovery

records and defense notes to the trash where it is believed by the Petitioner and the Applicant that the

jailers and the investigators employed the scheme to take his records from a dumpster where they had

been deposited by the jailers and they investigators planned to use the information against him or at

least to their a.dvantage to help in the conviction of the Applicant.

 The scheme c:ontinued at the pre trial, the trial and even after the trial during the certification of the

Judgment Rec:ord into the various Courts of Appeals. The scheme at pre trial and trial revolved around

At?t?licant's Qf'OQerly and timely filed Motion for Severance of Defendant's and Offenses filed on

7/31/08 whichL was 38 days after the date of the Indictment. That same day at an Ex parte (un-

recorded by Court Reporter) Announcement proceeding one of the Judges granted a Motion for

Continuance, ·but did not hear or consider the Motion for Severance. The pre trial judge evidently

continued the Motion for Severance to 9/25/08 a full 55 days later, 55 days that the Applicant would

have used to pllan his defense accordingly had the Motion for Severance had a ruling at the time it was

filed and presented to the pre trial court. Janna K. Whately the trial judge had ruled in an Ex parte

hearing on thLe Discovery of all of other Applicant's Discovery Motions that had been filed on

5/27.2008 on 7/24/08 which was less than one month after the Motions had been filed.

                                                      7
Applicant did not appear at the Discovery Proceedings nor did he know about the proceeding.

The trial court record will reflect that at a 9/25/08 hearing the Motion for Severance was scheduled for

a hearing, however the Pre trial Judge (Wellborn) continued the Motion to a later date. The later date

that he set the Motion to continue is questionable because the Applicant's Criminal Docket Sheet

shows that a Announcement date was set for 10/03/08, however there is no Recorded Proceedin,g in the

trial court Rec:ord for 10/03/08. There is a fraudulent entry 10/30/08 onto the Applicant's Criminal

Docket Sheet 1that shows a Ex parte un recorded proceeding where someone entered DX Motion for

Continuance 1there is no entry as to the Severance issue.

8lerk did not •enter the Order to Continue the Severance onto the Record. The Record will reveal that

at this 9/25/08 pre trial hearing the pre trial Judge set Applicant's Trial date to 11/03/08 which was 3S

days away fro1m the 9/25/08 hearing.

The trial court record reveals that there was No hearing ever held on Applicant's Motion for Severance

Either prior to the trial date of 11/03/08 or after the trial date of 11103/08. The trial court record reveals

that 1\P..Plicants; Trial was not held on 11/03/08.

The trial court record will reveal no recorded proceedings or written orders or motions that would have

continued Applicant's trial to a later date than that Court Ordered trial date of 11/03/08.

The trial court record will reveal that startin,g on 10/30/08 (3 days before the trial date was scheduled)

the Record of Applicant's pre trial and trial were tampered with when fraudulent entries of Motions,

Orders, Reset trial dates and Announcements were entered onto Applicant's Criminal Docket Sheet and

onto the Clerk's Record. The trial court record will reveal that even _prior to 10/30/08 the District Clerk

failed to enter legitimate Oral and Written Motions and Orders onto the Applicant's Criminal Docket

Sheet and the 1Clerk's Record.

The trial court record reveals that co defendant Hall's trial date was also set for 11/03/08 however it

also reveals thtat Hall's trial date was continued to 1/5/09 at a pre trial hearing on 10/23/08 and
                                                      8
continued agaiin to 2/09/09 at a pre trial hearing on 12/22/08.

 See Ex# 8 110/23/08 Court Reporters Record Volume 4 of 11 page 5

line 16-25 amd page 6line 1-3. Judge Johnson continued Hall's trial date to 115/09 and he reminded

Applicant's Defense Attorney Gilmore, The State, co defendant Hall, co defendant's attorney Stan

TUI])in. and the Clerk of the Court, that he would be back in November to hear AJJ_plicant's case.

Applicant did not appear at this proceeding that took place on 10/23/08 and he did not appear at any

pre trial proce•edings other than his Motion to Dismiss during the entire tine from 6/24/08 to 2/9/09.

He did not kno·w about any _pre trial hearings, as his attorney told him nothing about them.

The Court violated it's own Court Order when the Court failed to hold Applicant's Court Ordered Trial

on 11/03/08 .

He did not kno·w that Judge Joel Johnson had Severed his trial. It was after the _pre trial hearing on

10/23/08 wh•en Officers of the Court accelerated their scheme to keep Applicant joined for trial by

illegally REJOINING him to the trial of his co defendant Hall by tampering with government records,

 filing fraudullent _proceedings, motions, orders and Reset Trial Dates.

Applicant was; tried in a illegal joint trial with the co defendant , found guilty and

sentenced to 9•9 years or life and a $10.000.00 fine. The Trial Court Judge certified into the Court

of A_p__peals Co·gms Christi, Texas a Fraudulent Judgment Record, that included fraudulent

documents, and excluded the fraudulent proceedings that they used to rejoin Applicant's Trial

with the co defendant. That same Judgment Record followed Applicant to the 13th Court of Appeals

Cot:tms Christiim where he filed his Appeal_. then this Court when he filed his 11.07 Habeas Cmpusl'

and again when he filed his Federal Habeas Corpus into the Southern District Houston, Texas ..

Throughout tht~ Memorandum that follows you will see through the review of the Trial Court Record

itselfjust standling alone that A_p_plicant did not know that Judge Johnson had severed his trial from the

co defendant. You will see the use of fraud, tampering with the government records of the trial and
                                                     9
the violation 01f Applicant's his due process right to a fair and impartial trial, opportunity to be heard,

and notice andl how they were used to deceive him to convince him that his Timely filed "Motion for

Severance oflDefendant and Offenses" filed 7/31/08 See Ex# 1 had been Denied. The Trial Court

Record reveal:s the Fraud, the tampering with the record and the numerous violations of due process

used to ille_galJ[y Convict A_p_plicant and to enter a Void Jud_gment a_gainst him. It was not just one

Jfficer of the Court that participated in the fraud but all of them.

The Trial Court and it's Officer's of the Court committed fraud and violated Applicant's right to Due

Process under the U.S. Constitution Amendments 1,5, 6, and 14 and Article 1 and 10 ofThe Texas

Constitution. See: Ballard v. Hunter 204 , U.S. 241, 255 (1907). Palmer v. McMahon, 133 U.S.

660,668 0890) and ICC v. Louisville and Nashville R 227 U.S. 88,93-94 0913). and The

Administratiwe Procedure Act, 5 USC 556(d). and Exparte Young 418 S.W.2d 214.223.

The trial court and it's officers committed fraud on the court when they set into motion a scheme

calculated to i nterfere with the iudicial system's ability impartially to adiudicate the matter of

Applicant's pn;:>perly filed Motion for Severance first and in doing so to influence the trier of fact and

unfairly hamp•ered the presentation of Applicant's Defense Motion and his NOT GUILTY claim.

Fraud on the c•ourt occurs where it can be demonstrated, clearly and convincingly that a party has

sentiently set iinto motion a scheme calculated to interfere with the judicial system's ability

impartially to adjudicate a matter by improperly influencing the trier of fact or unfairly hampering the

presentation of the opposing party's claim or defense. AOUDE v. Mobil Oil Corp., 892 F.2d
1115,1118 (r•t Cir. 1989). It is fraud that denies a losing litigant the opportunity to fully litigate at

trial his rights or defenses that could have been asserted. Alexander, 266 S W 2d@ 1001: King

Ranch, Inc. v·. Chapman, 118 S W 3d 742,752 (fex. 2003). Each of these conditions occurred at the

illegal proceedings in Applicant's Cause No. A-08-5080-4CR.

                                                     10
                                  APPLICANT'S CLAIMS/ GROUNDS FOR RELEIF

                                                           Claim# 1.

The State and iit's officers committed fraud, the crime of tampering with a government record and

violated Applk:ant's Due Process Rights when first they had Applicant arrested on fraudulent charges,

 brought the chtarges before the Grand Jury against Applicant and then when illegally joining

Applicant to Defendants and Offenses in a 2 count indictment with Count (1) TPC 19.02 Murder and

  (Count 2) TP'C Sec. 22.02 Assault/TPC71.02 Engaging in Organized Criminal Activity. Then when

they participak::d in a Scheme to convict Applicant of a Crime that they knew he did not commit., again

when they participated in a scheme with jailers to divest Applicant ofhis Discovery Evidence Record,

privileged       de~fense    and attorney notes, and again at pre trial when they schemed to maintain a.ioint

 trial with co d1efendants, then again at a trial where they had no jurisdiction to bring the Applicant

before a Jury,mr Bench trial and then enter an illegal void judgment against him ..

                                                                Claim# 2.

The Trial CoUlrt committed Fraud and Fraud upon the Court by the Court, when The Court and
it's Officers .

l.Entered into a scheme of deliberate misuse of the judicial process designed to defeat
Applicant's Cbaim of Innocence by: Disobedience to the Orders of the Judiciary, relentless repeated
 fraudulent act:s ofthe filing of fraudulent proceedings, documents, Orders, Motions, and Notices
 Through Lies., Omissions. Commissions and Concealment. (tampering with government records.)
(and)
2..T.aropt'~r.i_og ~rjtb ib.e-~.d.miu.t.~.r.ati.n.u .ofJ.u.~_i.c.r: ib..r.DJ.Jg..b .acis .des..igu.e.d f.o .deg.r.arle ib.e JJ.ulic..i.BJ sys.t.e.m


and lying to fhe Court and to The Tier Of Fact. 3. Certifying a Fraudulent Record into the 13th Court

 of Appeals, Criminal Court of Appeals Austin Texas, and the U.S District Court Southern District,

 Houston Texas
                                                             Claim# 3.

The Trial Cmurt violated Applicant's Due Process Rights to a Fair and Impartial Trial,

 Opportunity ·to Be Heard and Notice when the Trial Court:

                                                                          11
   1. Disobeyed a Court Order and Failed to hold Applicant's Scheduled Court Ordered Jury Trial
      Date on 11-J-08.
   2. Failed t:o Prosecute
   3. Proceeded to a Joint Jury Trial after losing Jurisdiction to Proceed.
   4. Violatimg Pre trial and Severance Statutory Procedures Title 1 Chapter 28 Article 28.01Section
      1(~) Se:ction 2, CODE OF CRIMINAL PROCEDURE TITLE 1. CODE OF CRIMINAL
      PROCEDURE CHAPTER 36. THE TRIAL BEFORE THE JURY,Art. 36.09. and Art. 36.10
      SEVERANCE ON SEPARATE INDICTMENTS. Texas rules of Civil Procedure Rule 41
       JMJ.S\.TDJJ\TDEJ~/SE.VER4J\TCE.
   5. TRCP 41 , Criminal Justice Standards Part 11 Standard 13 .2.1 and Sec. 310
   6. Violatimg Rules of Evidence 614(3)
       '{:ru\ucm:g 'Utrv\. 'CtJ&:'lWte'l C::,·clttc&e D. 'Crf"cep.'S\'2:,~5\.%\ '25dm~ctun ~-
         Violating Govt. Code Sec. 51.303 (a)(b) (1) and SubsectionD.(c)
    7. Violating TCCP Title 1. Chap. 2 Article 2.01
   8". TCCP Titre I Cftapter I Artfcfe T.05
   9. Violathng TRAP Rule 34.5 (a), (a)2
        Violatung Tx. R. Civ.301 TCCP Title 1. Chapter 28 Section1(5) and Section 2.
    10. Tampe.red with the pre trial Court and trial court record Texas Penal Code 37.10



                                                   Claim 4.

                                    Ineffective Assistance of Counsel

Applicant receiived Ineffective Assistance of Counsel under the 61h Amendment and Counsel in

fact stood as a.n Adversary while as an Officer of the Court he Committed Fraud on the Court.

and Violated Applicant's right to appear, opportunity to be heard and notice.

John Gilmore Applicant's Defense Attorney committed fraud on the court and violated

A_p_plicant's Due Process when he lied to his client, to a _potential jury _pool, failed to re_present

and defend applicant, participated in a scheme with other officer's of the court to rejoin

applicant's triatl to that of the co defendant, failed to notify applicant about pre trial hearings,

a_p_peared at he:arings without a_p_plicant's knowledge , misrepresented a_p_plicant at _pre trial

hearings and at trial, concealed Orders of the court from applicant failed to secure a hearing

and decision  10/23/08 or before the Applicant's scheduled trial date of 11/03/08 or any time after that, he did violate

TCCP Article ll.052 (a) and (d) by sigining a Motion for a continuance that was based on a lie, that he

and the officer''s of the court perpetrated. .   He was ineffective for abandoning the "Running

Exceptions" in to a formal Motion in the trial court. And for tampering with government documents

a felony under Texas Statute 3 7.10 as it was used to defraud the court.




             M:E.MORANDUM IN SUPPORT OF APPLICANT'S HABEAS CORPUS


    FACTS IJN THE TRIAL COURT RECORD THAT SUPPORT APPLICANT'S CLAIM'S

                                                    FACT 1.
                                                 INDICTMENT
                                                     ·Ex#2

On 6/24/08 an Indictment was filed and Applicant was joined to 4 co-defendants and Offenses, Count

    (1) Murdeir under Texas Penal Code Section 19.02 First Degree Felony

           Count (2) Aggravated Assault under Texas Penal Code 22.02 and Organized Criminal

Activity unde:r Texas Penal Code 71.02 First Degree Felony.

Applicant and one other co defendant were tried in a joint trial beginning on 2/9/09. The other 3 co

defendant's go•t plea deals and testified against Applicant.

                                 APPLICANT'S CLAIM UNDER 1 and 3

The State and :it's officers committed fraud on the court and violated Applicant's Due Process Rights to

a fair and impiartial trial with opportunity to be heard and notice, when they illegally joined Applicant

to Defendants and Offenses.       In order that Applicant could be charged as a party to the crime that he

was indicted for he must have been charged and convicted in another similar crime with the same co

defendant (s). The prosecution knew that he had not been charged or convicted of any other crime that

was similar to· the crime charged in the indictment or commuted with the defendant (s). State has ccess
                                                   l3
to all criminal files of applicant and all defendants.

The State brought count 2 against Applicant to convince and confuse both the Grand Jury and the Trial

2ourt Jury thmt Applicant was a party to both counts charged in the Indictment and that he was a gang

member when in fact they had no evidence of gang related offenses or membership to support the

char_ge. Witho1ut evidence the char_ge could not be brou_ght. However there was ample evidence that all

other co defentdants were members of a gang. The trial court record points to no evidence that

Applicant was a "gang member" with the exception of a so called gang expert that worked for the D.A

Office.

The Rules for Joinder of Defendant's and Offenses are Statutory and it is a violation of due process

when a court does not follow statutory procedures he loses jurisdiction and is barred from proceeding
SEE;
TRCP RULE 41. MISJOINDER OR NON-JOINDER OF PARTIES

Misjoinder of ]parties is not ground for dismissal of an action. Parties may be dropped or added, or

suits filed sepatrately may be consolidated, or actions which have been improperly joined may be

severed and ea1ch ground of recovery improperly joined may be docketed as a separate suit between

the same parties, by order of the court on motion of any party or on its own initiative at any stage of

the action, bef«:>re the time of submission to the jury or to the court if trial is without a jury, on such

terms as are jwst. Any claim against a party may be severed and proceeded with separately.

See also: Crin:tinal Justice Standards Part II Standard 13-2.1 and Sec. 310 Joinder of



their participa1tion in similar offense on different dates with a common third defendant the same

transaction or series of transactions test of rule 8(b) is not satisfied.

Applicant timely filed his Motion for Severance ofDefendant's and Offenses on 7/31/08. See Ex #1

 The trial Corurt did not hold a hearing and did not provide written factual findings of facts for denying

or granting his Motion for Severance of Defendant's and Offenses. Applicant was denied Access to the
                                                14
Court and had no opportunity to be heard or notice.

Because the trial court violated US Constitutional Due Process Rights, Statutory Procedures and

Tampered wit1h Trial Court/Governmental Records) The trial court lost jurisdiction to proceed to trial.

Johnson v. Zerbst 304 U.S 458 Sup.Ct.1938/: Fay v. Noia 372 U.S. 391 63 S. Ct. 822 9 Led 2d,

Aoude v. Mobil Oil Corp. 892 F.2d 1115, 1118(1st Circuit       198~).   Alexander, 266 S.W. 2D@

L001:King Ranch, Inc. v. Chapman, 118 S.W.3d 742,752 (Tex. 2003)

                                                 FACT2.

                                         INDICTMENT EX# 2

The indictment charges Murder under Texas Penal Code 19.02 Felony Murder

The Indictment does not charge Murder under Texas Penal Code 19.02 and Texas Penal Code

7.01, 7.02, or 77.03. (which describes "the law of parties").

The Jury found Applicant guilty under Count (1) of the indictment Murder under Texas Penal Code

 19.02 which s:tates:
  § 19.02 Mlffi:.DER. (a) In this section: 1)"Adequate cause" means cause that would commonly
produce a degree of anger, rage, resentment, or terror in a person of ordinary temper, sufficient to
render the mind incapable of cool reflection.
(2)"Sudden pa:ssion" means passion directly caused by and arising out of provocation by the individual
killed or another acting with the person killed which passion arises at the time ofthe offense and is not
s.olel~ the-tesn]t of fomre.r.1ftavocat.inu..
(b)A person commits an offense if he:
(1) intentionall.y or knowingly causes the death of an individual;
    (2) itttetrds M CStY:re ~ ~, itrj«ry' and amtmit.r Bit set dear/j' ~ M /nimat1 life
         that causes the death of an individual; or (3) commits or attempts to commit a felony, other
         than m:anslaughter, and in the course of and in furtherance of the commission or attempt, or in

immediate flig~ht from the commission or attempt, he commits or attempts to commit an ac1

clearly dangerous to human life that causes the death of an individual.
   (c) Except as provided by Subsection (d), an offense under this section is a felony of the first
       degree ..

d)At the punishment stage of a trial, the defendant may raise the issue as to whether he caused the death
under the imm1edia:te influence of sudden passion arising from an adequate cause. If the defendant
proves the issu.e in the affirmative by a_pre_ponderance of the evidence, the offense is a felony ofthe
second degree ..
                                                     15
                               APPLICANT'S Claim UNDER 1,2 and 3

The State and the trial committed fraud and fraud upon the court when after the Jury found

Applicant Guilty of Count (1) under Penal Code 19.02 MURDER the trial court did not order an

acquittal for the State's failure to prove the elements of Murder under Penal Code 19.02

Officer's of the: Court continually introduced fraudulent evidence on the "law of_parties" although

The indictment does not allege that Applicant committed the murder under Texas Penal Code 7.01,

7.02, or 7.03 im connection with the charge of murder under Texas Penal Code 19.02. See Ex# 2

Indictment In ·Cause No. A-08-5080-4CR.

The Trial Court and it's officers prepared a fraudulent Charge of the Court Document

and read aloud "The Charge of the Court" then sent the physical paperwork into the Jury Room with

the Jurors where they used this charge to help ascertain the facts to convict Applicant ofMurder. The

2harge of the Court looks little like what Texas Penal Code 19.02 requires to reach a Guilty verdict.

See Ex# 3      Charge of the Court in Cause No. A-08-5080-4CR.

The trial court and it's officers used this fraudulent " Charge of the Court" as part of a scheme to

confuse the jurors and to convict Applicant.

The charge of the court presented in open court and in document provides : you are instructed that the

law applicable to this case is as follows:


                                               COUNT ONE
                                                    l.
Our law provides that a person commits murder if he intentionally or knowingly causes the death of an
individual. (it is true that this statement comports with 19.02 2 (b) 1.

                                                    2.
A person acts lmowingly, or with knowledge, with respect to a result of his conduct when he is aware

that his conduct is reasonably certain to cause the result. (Nowhere under statute 19.02 is this

statement found)

                                                    16
A person acts knowingly, or with knowledge with respect to a result of his conduct when he is aware

that his conduct is reasonably certain to cause the result. (Nowhere under statue 19.02 is this statement

found. A "deacdly weapon means a firearm. (Nowhere under statute 19.02 is this statement found.

Individual meams a human being. (Nowhere under Statute 19.02 is this statement found.

     (There is absolutetv nothin,g in number 3. that comports with Penal Code 19.02 Murder:)

Our laws proviide that a person is criminally responsible as a party to an offense if the offense

committed by his own conduct , by the conduct of another for which he is criminally responsible or by

both.

A person is cri:minally responsible for an offense committed by the conduct of another if, acting with

intent to promLote or assist the commission of the offense,he solicits encourages, directs aids, or

attempts to aid the other person to commit the offense. Mere presence alone will not constitute one a

party to a crirr1e.

                                                 FACT3.

                           CAPIAS AND WAIVER OF ARRAINGMENT


On 6/25/08 a aCapias was issued under Applicant Chadrick B. Pate's Cause No. A-08-5080-4 CR

See Ex# 3 Applicant's Criminal Docket Sheet.




The trial court violated Applicant's Due Process when they issued a capias and confined him under a

fraudulent indictment.

The Grand Jw::y would have had to find ~probable cause to join A.P..Plicant in the indictment and because

the requirememts to join the offenses and defendants are statutory they would have had to determine

that Applicant based on Officer Kirk and Brooks testimony that Applicant met the criteria under

Criminal Justi,ce Standards Part 11 Standard 13-2.1 and Sec. 310 8(b) and they could not. A_p_plicant
                                                   17
does not have access to the courts files arrest records of all the co defendant's and his own and

therefore canUtot include in the exhibits, but the trial court has copies.

When the court violates due process it loses jurisdiction and cannot proceed. Fay v. Noia 372 U.S. 391

63 S. Ct. 822 19 Led 2d.


                                                 FACT4.

                                    WAIVER OF ARRAIGNMENT

On 6/27/08 Wativer of arraignment was entered onto Applicant's Criminal Docket Sheet See Ex# 4

A.P..Plicant's Criiminal Docket Sheet. NO CLAIM


                                                 Fact 5.

                          PRE TRIAL DATE AND ANNOUNCMENT DATE
                             COURT REPORTER'S RECORD (NONE)

On 7/10/08 en1tered onto Applicant's Criminal Docket Sheet is Ex# 4

 Case Set Pre t1rial 7/24/08
Ann. 7/31/08
JT 8/4/08


                                APPLICANT'S Claim UNDER 3 and 4


   Ineffective Assistance of Counsel and Violation of Due Process and Statutory Procedures and
                                              Rules

Applicant did mot appear at these proceedings and his Defense Attorney did not notify him or give him

notice. Ex parte hearings were held violating due process of law. Applicant's due process was violated

when he was not allowed to appear, and be heard and notice.

There is no re1corded record of this proceeding. A court loses jurisdiction when it violates due

process and loses jurisdiction. TCCP Title 1 Chapter 1 General Provisions Article 1.05 Rights of

Accused. He shall have the right of being heard by himself or counsel or both. Fay v. Noia 372 U.S.
                                                 J.8
391 63 S. Ct. :822 9 Led 2d.

                                                    Fact3
                                                   7/24/08

                             DISCOVERY RULED ON In Ex parte Hearing
                                COURT REPORTS RECORD (NONE)

On 7/24/08 Entered onto Applicant's Criminal Docket Sheet is Discovery Ruled On



                            APPLICANT'S CLAIM UNDER 2,3, AND 4
                       Fraud, Ineffective Counsel, and Violation of Due Process

Applicant did not appear at any Hearing on Discovery. The Court violated Applicant's due process

right to im_partial fair trial, o_p_portunity to be heard and notice and violation of statutory

rule . There is :no recorded record of this proceeding. However there are Discovery Orders that Judge
Im:ma.. Wbat.ely s.i.Pc:Jlt!d.

Applicant's dm~ process was violated, and this proceeding was concealed from him. TCCP Title 1

Chapter 1 General Provisions Article 1.05 Rights of Accused. He shall have the right of being

heard by hims;elf or counsel or both. See TCCP Title 1. Chapter 28 Section 0 )5 and Section 2 also

see Fay v. N4oia 372 U.S. 391 63 S. Ct. 822 9 Led 2d , Aoude v. Mobil Oil Corp. 892 F.2d 1115,

L118(r• Circutit 1989). Alexander, 266 S.W. 2D@ 1001:King Ranch, Inc. v. Chapman, 118 S.W.3d

742,752 (Tex. 2003).


                                                    Y:ui4
                                                   7/31108

                    Motion for Continuance Granted I Reset Dates Ex parte Hearing
                              COURT REPORTER'S RECORD (NONE)


On 7/31/08 en1tered onto Applicant's Criminal Docket sheet is Ex#4
Cont. Granted
Ann. 9/25/08
 J.T. 9/29/08.

                                                       19
                            APPLICANT'S CLAIM UNDER 2,3, AND 4
          Fraudl Violation of Due Process and Statutory Procedures and Ineffective Counsel

There is no rec:orded record of this proceeding. Applicant did not appear at any proceeding on 7/31/08

he did not know that a motion for continuance had been granted or that an Announcement date of

9/25/08 had been set or that a Jury Trial date of 9/29/08 had been set. The trial court violated

Applicant's dute process rights to an impartial fair trial, opportunity to be heard and notice. And

violation of statutory procedure. TCCP Title 1 Chapter 1 General Provisions Article 1.05 Rights of

Accused. He shall have the right of being heard by himself or counsel or both.

TCCP Title 1 Chapter 28 Section (1)5 and Sec. 2. See: Fay v. Noia 372 U.S. 391 63 S. Ct. 822 9

Led 2d , Aomde v. Mobil Oil Corp. 892 F.2d 1115, 1118(1 st Circuit 1989). Alexander, 266 S.W. 2D

@ 1001:King Ranch, Inc. v. Chapman, 118 S.W.3d 742,752 (Tex. 2003).


                                                            Fact 5.
                                                            7/31108

                      Applicant's Motion for Severance of Defendant's and Offenses
                     It is not Recorded on Applicant's Criminal Docket Sheet EX # 4
     Violation ,of Clerk's Duties Rule 25 and 26 and Tampering with Trial Court/Governement
                                               Document

Al}~&ant. filed)_ a_ ti.n:lel~   Mntinn. fut Seveta.n.ee nf Defu.nillm.t.'i and. Offeo.cre.'i nn. 711110&

See Ex# 1 Motion for Severance.


                                APPLICANT'S CLAIM UNDER 2,3 AND 4
                    Ineffective Assistance Violations of Due Process Fraud on the Court

District Clerk repeatedly failed to record Motions onto applicant's criminal docket sheet, Counsel did

not o~iect and Court did not correct. When a court violates due _process it loses jurisdiction and cannot

proceed , Fay v. Noia 372 U.S. 391 63 S. Ct. 822 9 Led 2d , Aoude v. Mobil Oil Corp. 892 F.2d
1115, 1118(rt Circuit 1989). Alexander, 266 S.W. 2D@ 1001:King Ranch, Inc. v. Chapman, 118

                                                                20
S.W.3d 742,75i2 (Tex. 2003).

                                              Fact 6.
                                             9/25/08
2ourt Reporter's Record Volume 2 of 9 Announcement Chadrick B. Pate A-08-5080-4CR See Ex# 5
                                    Exparte Hearing
                                States Motion for Continuance
 Applicant's Request for a Decision on his Motion for Severance of Defendants and Offenses.
Judge Wellborn s Reason for Continuing the matter of the Motion for Severance to the next Pre
                      Trial Hearing. District Clerk Duties and Reset Dates


On 9/25/08 entered onto Applicant's Criminal Docket sheet is Ex # 4
States Motion 1to Continue Granted
Reset 1113/08 Jrury Trial
      10/03/08 Announcement
      10/23/08 Pre Trial.

                             APPLICANT'S CLAIM UNDER 2,3 AND 4

       Ineffec1tive Counsel. Violation of Due Process and Statutory Procedures Fraud on the
             Court by the Court, Tampering with Trial Court/Government Document



Gilmore and State's Attorney M. Rodriguez.

Applicant did Jnot know about this hearing and did not appear. TCCP Title 1 Chapter 1 General

Provisions Anrticle 1.05 Rights of Accused. He shall have the right of being heard by himself or

counsel or both. See: Mentor v. Caswell (1997) 123 Ohio App. 3d. 256 Defendant was absent for

unexplained neasons at time of suppression hearing, which proceeded with participation of counsel and

co -defendant.. The defendant had a right to be present and denial of Continuance was abuse of

discretion. In Applicant's case he had a right to the Severance and denial of same was an abuse of

discretion.

He had a right to challenge the judges reasons for not ruling on his Motion for Severance then.

He had a right to challenge the State's Motion for Continuance. TCCP Title 1 Chapter 1 General

Provisions Anrticle 1.05 Rights of Accused. He shall have the right of being heard by himself or

                                                   21
S.W.3d 742,75i2 (Tex. 2003).

                                              Fact 6.
                                             9/25/08
2ourt Reporter's Record Volume 2 of 9 Announcement Chadrick B.Pate A-08-5080-4CR See Ex# 5
                                    Exparte Hearing
                                States Motion for Continuance
 Applicant's Request for a Decision on his Motion for Severance of Defendants and Offenses.
Judge Wellborn s Reason for Continuing the matter of the Motion for Severance to the next Pre
                      Trial Hearing. District Clerk Duties and Reset Dates


On 9/25/08 entered onto Applicant's Criminal Docket sheet is Ex # 4
States Motion 1to Continue Granted
Reset 1113/08 JTury Trial
      10/03/08 Announcement
      10/23/08 Pre Trial.

                             APPLICANT'S CLAIM UNDER 2,3 AND 4

       Ineffec1tive Counsel. Violation of Due Process and Statutory Procedures Fraud on the
             Court by the Court, Tampering with Trial Court/Government Document



Gilmore and State's Attorney M. Rodriguez.

Applicant did mot know about this hearing and did not appear. TCCP Title 1 Chapter 1 General

Provisions Am·ticle 1.05 Rights of Accused. He shall have the right of being heard by himself or

counsel or both. See: Mentor v. Caswell (1997) 123 Ohio App. 3d. 256 Defendant was absent for

unexplained neasons at time of suppression hearing, which proceeded with participation of counsel and

co -defendant.. The defendant had a right to be present and denial of Continuance was abuse of

discretion. In Applicant's case he had a right to the Severance and denial of same was an abuse of

discretion.

He had a right to challenge the judges reasons for not ruling on his Motion for Severance then.

He had a right to challenge the State's Motion for Continuance. TCCP Title 1 Chapter 1 General

Provisions Am·ticle 1.05 Rights of Accused. He shall have the right of being heard by himself or

                                                   21
counsel or both. At this hearing The State filed a Motion for Continuance and Judge Wellborn Granted

the Motion Atltorney John Gilmore Applicant's Defense Attorney requested a Decision on Applicant's

Motion for Steverance of Defendant's and Offenses that had been filed timely on 7/31/08. See Ex #5
O!urt ~rt·&~ R2.:1ud vlll 2. Q.( 9 ~e~ ll.i.ne 9-2.5. awl ~e 4 l.i.ne~ l-~


Judge Wellbona continued the Matter of the Severance stating that the reason was that he was waiting

to find out ifhce was going to need to appoint the Co defendant Christopher Hall a new attorney. See

Ex#S page 3 lines 13-18. Judge Wellborn gave no valid reason to continue the matter of the
Severance.

Alibnngb JJ.Idg-e Wcllhru:o _had cfl.IJ1i.ru.Jed ibe Matter .of the .Sever.ance ibe District ('Jerk did .nnt. enter

the Order to Continue the matter of the Severance onto the applicant's criminal docket sheet or the

trial court record (tampering with a trial court document) but Judge Wellborn DID sign and date and

Order Granting a Severance that same day. Ex# 6 Order Granting Severance.

Judge Wellbonn made no effort that day or any day to reverse the Order Granting the Severance

.(Tampering with a trial court record. government document. When a judge does not follow statutory

procedures he 'Violates the defendant's ri_ght to due _process and loses jurisdiction to _proceed. Fay v.

Noia 372 U S 391 63 S. Ct. 822. 9 Led 2d.

The District CLerk did not first enter the Oral Order of Judge Wellborn to continue the Matter of the

Severance onto A_P..plicant's Criminal Docket Sheet, or the trial court record nor did the Clerk enter the




did the clerk nnake any notation on the record of this order, instead the District Clerk kept the Order in

Applicant's fiLe, and later filed the Order into the Applicant's Judgment Record (tampered with the

trial court .gowemment record and certified it as an Overruled Motion on the Severance and then

certified it into The 131h Court of Appeals Corpus Christi, Texas then later told Applicant's Habeas

Investigator Stacey Deville See Ex # 7 Deville's Affidavit, that the Granted Order was just a piece

                                                         22
of paper in theApplicant's file.

The District Clerk committed fraud upon the court for purposeful failing to complete the duties of the

office and connmitted the crime of tampering with the trial court/government record.. The District

Clerk with othter officer's of the court by this failure illegally disposed of first Judge Wellborn's Oral

Order, that ordered the Motion for Severance to be continued to another date, ille_gally dis_posin_g of the

3-ranted Orde1r on the Motion for Severance by retaining it in the file. Then later by illegally disposing

of Judge Joel Johnson's Oral Order severing Co defendant's trial from Applicant's trial date, See Exli

8 Court Re_pcorter's Record Volume 4 of 11 _page 5 lines 14-25 and _page 6 lines 1-3.(0ral Order)

The failure to enter the proper proceedings onto the applicant's criminal docket sheet and or the trial

court's record ·concealed the Orders of the Court from the Court and the Applicant .

. Fraud is defi1ned as trickery or deceit, intentional misrepresentation concealment or nondisclosure,

for the purpos.e ,of inducing another in reliance upon it to part with some calculable thing belonging to

him or a false representation of a matter of fact by words, conduct or by concealment of what should

have been disclosed that deceives or is intended to deceive another so that he shall act upon it to his

legal injury. (li!mphasis added) In re: E.P. 185 S.W.3d 908 (Tex. App. -Austin 2006).

The Clerk of the Court has custody of and shall carefully maintain and arrange the records relating to or

lawfully deposited in the clerk's office the clerk shall record the acts and_proceedin_gs ofthe court and

enter all judgr:nents of the court under the direction of the judge. Govt. Code Sec. 51.303 Duties of

the Clerk. In a Post Conviction Letter dated October the 51h 2012 See Ex# 9 Letter from Judge

Wellborn { i1n Response to Habeas Attorney Carrie Crisps letter Ex# 10 to him asking for an

explanation im Response to Habeas Attorney Carrie Crisps letter Ex# 10 to him asking for an

explanation , He explained that he had signed the Order Granting the Motion by Mistake, and that he

had meant to sign the Order on The State's Motion for Continuance.

Even after he was notified of this, he made no effort to issue a Nunc Pro Tunc Order reversing his
                                                   23
decision (tampering with a trial court/government record) and by this time the Court of Appeals had

already deniedlApplicant's Appeal.

Applicant did not waive his right to appear at pre trial proceedings .

This was an an.nouncement where Applicant's Motion for Severance was a Defense Motion , and any

decision on hi:s motion would decide the course of his entire trial and direct his defense strate_gy. There

was no reasont that the motion could not have been decided that day.

The State's attorney had not made any objection to the Motion for Severance either that day or any day

_prior to 9 25/0•8. Applicant filed his motion on 7/31108 and certified a co_py to the States attorney. See

Ex # 1 page 2 ..

Neither Judge 'Wellborn John Gilmore or the State questioned why defendant was not present at the

hearing thus the hearing was held Ex parte because Applicant had a right to be there and to 'be heard .

. The Manner ,i[n which the proceedings were conducted displays a clear deception and fraud.

These Officer's of the Court committed Fraud upon the Court by the Court. "Fraud Upon the Court"

has been definted as that fraud committed b_y an officer of the court in an_y attempt to deceive, either b_y

commission, by omission,by speech, by silence, by gesture, by innuendo by look, etc. Whenever this

fraud is commLitted by any attorney or judge, it is a "Fraud upon the Court" In Eugene Lee

Armentrout e~t. al.., Ill. 2D 242 75 Ill Dec 703 457 N.E.2d 1262      (198~):   Re_genold v. by Fol«:l, Inc._,

68 Ill. 2D 41~~,435 12 Ill Dec. 151.369 N.E. 2D 858 (1977); In re Lamberis, 93 Ill. 2D 222,229, 66

Ill.Dec.623, 443 N.E.2d 549 (1982); Bulloch v. United States k 763 F 2d 1115,1121 (1985); Root

Refining Co. ·v. Universal Oil Products Co., 169 F2d 514 (1948).

 Fraud is defined as trickery or deceit, intentional misrepresentation concealment or nondisclosure, for

the purpose oE inducing another in reliance upon it to part with some calculable thing belonging to him

or a false   repn~sentation   of a matter of fact b_y words, conduct or b_y concealment of what should have

been disClosed that deceives or is intended to deceive another so that he shall act upon it to his legal
                                                   24
injury.(empha1sis added) In re: E.P. 185 S.W.3d 908 (Tex. App. -Austin 2006)

Title 1 Chapt,er 28 Article 28.01 Pre Trial Section 1. (defendant's presence is Reguired at any pre

trial hearing) 4(5) Motions for continuances either by the State or defendant provided that grounds for

continuance n1ot existing or not known at the time may be presented and considered at any tine before

the defendant announces ready for trial. Section 2 When a criminal case is set for such _pre trial

hearing any such preliminary matters not raised or filed seven days before the hearing will not

thereafter be aU owed to be raised or filed, except by permission of the court for good cause

shown; _providled that the defendant shall have sufficient notice of such hearing to allow him not

less than 10 datys in which to raise or file such preliminary matters. The record made at such pre

trial hearing the rulings of the court and the exceptions and objections thereto shall become a

_part of the tria.! record of the case u_pon it's merits. Texas CR. Code Ann: 29.02 Article 29.02: By

agreement A ~criminal action may be continued by consent of the parties thereto, in open court at any

time on a shov.ving of good cause, but a continuance may be only for as long as necessary.

TCCP Title 1 'Chapter 1 General Provisions Article 1.05 Ri_ghts of Accused. He shall have the right

of being heardl by himself or counsel or both. The Trial Court had already lost Jurisdiction over the

Applicant and the matter at this 9/25/08 proceeding but continued on with Illegal Proceedings.

                                                  Fact 7.
                                                 10/23/08


 Court Reporters Record Volume 3 of 9 Chadrick B. Pate A-08-5080-4CR Motion to Dismiss EX# 11

Entered onto Ap_plicant's Criminal Docket sheet is EX #4

10/23/08 Case called for Pre 'trial Conference

                             APPLICANT'S CLAIM UNDER 3, AND 4
                        Ineffective Counsel Violation of Statutory Procedures

Judge Joel Johnson presided over this proceeding and those appearing were Applicant (the only pre

                                                    25
trial proceedimg that he was allowed to appear) Defense Attorney John Gilmore and States Attorney M

Rod_grigez.

This hearing was on Applicant's Motion to Dismiss the Indictment for the Jail and Detectives violation

of his 6th Ame1ndment due Process and Violation of Attorney Client Privilege.

All prisoners were transported to anotherjail in Crystal City due to a Hurricane Warning. and before

the State trans:ported Applicant he prepared all of his Notes that he had made for his Defense Attorney

on his Defense. He had records on discovery at this point and was able to rebut co defendant's claims.

Before leaving for transport the jail told A_p_plicant that he could not take his _paperwork. He told them

that it was unlawful for them to not allow him to take his paperwork. The told him to put the

paperwork in :a clear plastic bag and label it with his name and the title of the papers and then to place

it on to_p ofhis bunk. He did so. When he returned, his bag of_pa_perwork was missing. He demanded it

back and supp(osedly the jail personnel said they looked but could not find it. Applicant was told by an

Honest Jailer that he had seen two of the other jailer take it out to a dumpster and place it there and

afterward he s.aw two of the Investigators retrieve the ba_g form the DU!llpster.

Judge Johnson Denied the Motion to Dismiss without written order, he did not record any factual

findings on th1e record for his Decision to Deny Applicant's Motion. When a judge does not follow

 statutory ~proct~dures, he loses jurisdiction to ~proceed. Fay v. Noia 372 U.S. 391 63 S. Ct. 822 9 Led
2d.
John Gilmore ..:dd not ask Judge Johnson for a Decision on Applicant's Motion for Severance of

Defendant andB. Offenses however Judge Johnson told Gilmore that Applicant's trial date was for

 11/03/08 and that he would be the Presiding Judge. See Ex# 11 page 33 line 8-21


                                   Fact 8.
                                  10/23/08
                              Ex Parte Hearing
                      APPLICANT'S CASE WAS SEVERED
    COURT REPORTER RECORD VOLUME 4 OF 11 CHRISTOPHER HALL A-08-5080-2CR
                           PRE TRIAL SEE EX# 8
                                     26
Entered on Chuistopher Hall's Criminal Docket sheet is Ex# 12
Reset: 115/08 9~.ooam
        12/22/0)8 9.00am
       11/25/08 9.00am



                          APPLICANT'S CLAIM UNDER 2,3 AND 4
   FRAUD     01~   THE COURT BY THE COURT, INEFFECTIVE CONUSEL, VIOLATION OF
                       DUEPROCESSANDSTATUTORYPROCEDURES


At this pre tria] hearing Judge Joel Johnson also presided. Those present were: Christopher Hall, his

defense Attorr1ey Stan Turpin, States Attorney Flanigan and Rodrigues and John Gilmore Applicant's

Defense Attonney.. The Applicant did not appear.

Stan Turpin co' defendant Christoper Hall's Defense Attorney (he was co defendant's second court

appointed atto,rney. The first court appointed attorney was Tamara Cochran who was hired at the

County AttornLey's office and could no longer represent Hall) asked for a Continuance and Judge

Johnson granted the co defendant's Motion to Continue and Reset his Jury Trial Date to 1/5/09,

Announcement 12/22/09 and Pre trial11/25/09. See EX# 8 Volume 4 of 11 page 3 line 22-23 page
5 line 1-25. pa.ge 6 line 1-24.

 Rigbt.afJer Judge Jnhn.c;;ao gr.ante!l ibe .crultin~e,. _Mr.   G.ilronreApp.licant.~" .affru:oey Mid   tn Judge

Johnson, Judge I have a co defendant in this matter,and then immediately The States Attorney told

Judge Johnsona that they would like to carry Applicants case as well. Judge Johnson told John Gilmore

that he was hLearin_g A_p_plicant's case when he came back in November. See page 5 lines 15-25 and

page 6 lines l-6. Judge Johnson had already told Gilmore at the pre trial hearing just prior to

this one that he was coming back in November to hear Applicant's case and he had reaffirmed

the trial date o•f 11/3/08. John Gilmore abandoned A_pplicant's defense and assisted the State's

Attorney in ant attempt to keep the trials of Applicant and Co defendant joined.

John Gilmore and the State's attorney knew from the beginning that Applicant had a right to be at these
                                                 27
hearings and tlhat he had not waived his rights to appear, and they continued to appear at proceedings

where his defe1nse and pre trial matters were a part of the proceedings, these officer's of the court

concealed pro·ceedings from him all together. These officer's of the court committed fraud on the court

and fraud in run effort to keep knowledge of these proceedings from the Applicant. "Fraud Upon the

Court" has been defined as that fraud committed by an officer of the court in any attem_pt to deceive.

either by comnnission, by omission;by speech, by silence, by gesture, by innuendo by look, etc.

Whenever this; fraud is committed by any attorney or judge, it is a "Fraud upon the Court"

In Eugene Le~e Armentrout et. al.;, Ill. 2D 242 75 Ill Dec 703 457 N.E.2d 1262 (1983): Regenold v.

Baby Fold, Inc., 68 Ill. 2D 419,435 12 Ill Dec. 151.369 N.E. 2D 858 (1977); In re Lamberis, 93 Ill.
2D 222,229, 66 Ill.Dec.623, 443 N.E.2d 549 (1982); Bulloch v. United States k 763 F 2d 1115,1121

(1985); Root llRef"ming Co. v. Universal Oil Products Co., 169 F2d 514 (1948).

Clearly Judge .Johnson had severed the cases and the trials of Applicant and the co defendant when he

made it clear to the State's Attorney that Hall's new Trial Date would be 1/5/09 and that he was corning

back in Novennber to ~preside over f\p_plicant's Trial that had been set for 11/3/08.

The District Cllerk did not enter Judge Johnson Oral Order that severed the cases onto

Applicant's Criminal Docket Sheet or onto the trial court record. Only the Court Reporter's

Record Ex# 8~ reflects the Severance. See Article 36.10 TCCP

The District Cllerk did not issue a new Cause No. on either Applicant's case or co defendant case.

(Tampering with a trial court. government document.)

There was no need for a hearing to decide which defendant would go to trial first, as Judge Johnson had

just set the co defendant's trial date to 115/09 far ahead of Applicant's 11/03/08 trial date.

The District Clerk committed fraud upon the court for purposeful failing to complete the duties of the

office. The Di:strict Clerk with other officers of the court by this failure illegally disposed of Judge Joel

Johnson's ord(:!r severing Co defendant's trial from Applicant's trial date. The failure to enter the proper
                                                     28
 proceedings cmto the applicant's criminal docket sheet and or the trial court's record concealed the

Order of the Court from the Court and the Applicant. Fraud is defined as trickery or deceit, intentional

misrepresentation concealment or nondisclosure, for the purpose of inducing another in reliance upon it

to part with so, me calculable thing belonging to him or a false representation of a matter of fact by

words, conduet or by concealment of what should have been disclosed that deceives or is intended to

deceive anoth1er so that he shall act upon it to his legal injury.(emphasis added) In re: E.P. 185
S.W.3d 908 (1fex. App. -Austin 2006).

The Clerk of the Court has custody of and shall carefully maintain and arrange the records relating to or

lawfully depo:sited in the clerk's office the clerk shall record the acts and proceedings of the court and

enter all judgnnents of the court under the direction of the judge. Govt. Code Sec. 51.303 Duties of

the Clerk.

Although Judge Joel Johnson did not hold a statutorily required hearing and enter factual fmdings on

the record, andl a Written Order Granting or Denying At?t?licaht's Motion for Severance, he did sever

the trial of Ap]plicant and the co defendant by his Oral Orders .. When a judge does not follow statutory

requirements ]he loses jurisdiction and cannot proceed. Fay v. Noia 372 U.S. 391 63 S. Ct. 822 9 Led
2d, Aoude v. lltvlobil Oil Corp. 892 F.2d 1115, 1118(1 st Circuit 1989). Alexander, 266 S.W. 2D @
001:King v. ~lanch, Inc. v. Chapman, 118 S.W.3d 742,752 (Tex.2003)


                                                  .F..a.cl_9~
                                                 10/30/08

    "f·Rh\~l~Y0L£~H   £Xlli\R1:£   l}ROC££n~VQ'b £~H£TRt:,n 0AH'0 J\l?l}"Ll£h~H''b C~l1.~~h"L
                              DOCKET SHEET SEE EX# 4
              CCOURT REPORTER'S RECORD ON 10/30/08 PROCEEDJNGS (NONE)


Entered onto Applicant's Criminal Docket Sheet is Ex # 4
Defendants MliJtion for Continuance
Reset 1/5/09 Jmry Trial
      12/22/0& Announcement
      2/9/09 Jury Trial

                                                     29
                          APPLICANT'S CLAIM UNDER 2, 3 AND 4
    Fraud on tthe Court Violation of Due Process and Statutory Procedures Ineffective Counsel

Applicant did mot appear or know about any proceedings for 10/30/08 If these proceedings did occur
then they were: in fact EXPARTE proceedings and unrecorded by a Court Reporter. Applicant's
attorney did not advise him of any t>roceedings and did not tell him about any continuance. If defense
attonery John Gilmore did in fact file a motion for continuance (and there is no record of one being
filed) the he vi,olated TCCP Article 1.052 (a)(d) which is contempt of court.

There were no scheduled proceedings for 10/30/08. TCCP Title 1 Chapter 1 General Provisions
Article 1.05 Rights of Accused. He shall have the right of being heard by himself or counsel or both.

Applicant was not notified of any proceedings for 10/30/08 either by his Attorney or the Court.

Applicant was not before the court for adjudication the court had already lost jurisdiction. Mapco Inc.

Forrest, 795 S:. W. 2d 700, 703 (Tx. 1990). These fraudulent proceedings are not recorded by a

Court Reporter and are not in the Court's Records. The trial court was without jurisdiction to proceed

that _parties may have agreed to it are immaterial. The verbal, written or illegally disposed of order,

that appeared to allow the court to proceed was in violation of the 1st amendment to the Constitution.

Near Minneso•ta ex rei. Olson, 283 U.S. 697, 51 S. Ct. 625, 75 L.Ed, 1357 (1931), Shelly v.

Karmer, 334 U.S. 1. 68 S. Ct. 836 92 L. Ed 1161       (194~).


Jnce a court orders per trial orders the court cannot disregard it's own orders. Dennis v. Haden, 867

S. W. 2d 48,51 Tex. App.(1933). A court's jurisdiction at the beginning of trial may be lost in the court

of the _proceedi.n_gs due to com_plete the court as the 14th amendment reguires. If the U.S. Constitution

amendments mre not complied with the court loses jurisdiction to proceed. Johnson v. Zerbst 304
U.S.. 4.SJ!~ Ct. t'lYl.

The District Cl_erk entered fraudulent proceedings onto the Applicant's Criminal Docket Sheet and

perhaps onto other Court Records that have been concealed from him. The District Clerk committed

fraud on the c1ourt and the Applicant. The District Clerk committed fraud upon the court for

purposeful faillure to complete the duties of the office. The District Clerk with other officers of the

court by this failure illegally disposed of Judge Joel Johnson's order severing Co defendant's trial from

                                                    30
 Applicant's triial date. The failure to enter the proper proceedings onto the applicant's criminal docket

sheet and or fue trial court's record concealed the Order of the Court from the Court and the Applicant.

Fraud is defin·ed as trickery or deceit, intentional misrepresentation concealment or nondisclosure, for

the purpose of inducing another in reliance upon it to part with some calculable thing belonging to him

or a false re..Presentation of a matter of fact by words, conduct or by concealment of what should have

been disclosed that deceives or is intended to deceive another so that he shall act upon it to his legal

injury.(emphatsis added) In re: E.P. 185 S.W.3d 908 (Tex. App. -Austin 2006)

The Clerk of the Court has custody of and shall carefully maintain and arrange the records relating to 01

lawfully depo:sited in the clerk's office the clerk shall record the acts and proceedings of the court and

enter all judgnnents of the court under the direction of the judge. Govt. Code Sec. 51.303 Duties of

the Clerk.
                                                 Fact 10.

                                                 11/03/08

             Sclheduled Trial Date for Applicant Chadrick B. Pate in Cause A-08-5080-4CR

                       Court Reporters Record 11103/08 Trial Proceedings (None)

                                  Courts Violation of it's Court Ordered
 Tr.lal Dat.e 0-£ U/1/Q& In. Cause. NcL A-08.-508.0-4CR Cbad.J:U:k.. B Pat.e R£.Q.nrters. R£.cnrd Vnbun.£.1
                                               of9 Ex# 5

                            APPL1CrL¥T'S CLAR~l VNDER 2,3, rL¥» 4
                        Fraud on the Court by the Court, Ineffective Counsel
                    Violation of Due Process and Statutory Procedure and Rules.

 The court did not provide a court ordered jury trial for the applicant on 11/03/08 and stated no reason

  for failing to do so and _gave applicant NO notice. Applicant's Attorney _provided no reason or notice,

 and there is no Recorded Record of any Proceeding that effected a change in Applicant Court Ordered

  Trial Date. There are no Written or Oral Orders that would indicate a change in Applicant's 11/03/08
                               scheduled and Court Ordered Trial Date.

    A court's j·urisdiction at the beginning of trial may be lost in the court of the proceedings due to
                                                      31
    complete tlhe court as the 141h amendment requires. If the U.S. Constitution amendments are not

  COII\Plied with the court loses jurisdiction to proceed. Johnson Zerbst 304 U.S. 458 Sup. Ct. 1938.

       There are no legitimate court proceedings that overrules or voids Applicant's Court Date.

The court had 1no jurisdiction to proceed to a joint trial or a separate trial of Applicant or to hold any

other ~proceedi.n_gs other than Acguittal. The trial court was without jurisdiction to ~proceed that parties

may have agreed to it are immaterial. The verbal, written or illegally disposed of order, that appeared

to allow the court to proceed was in violation of the 1st amendment to the Constitution. Near v.

Minnesota ex_ rei. Olson. 283 U.S. 697.. 51 S. Ct. 625.. 75 L.Ed.. 1357 (1931).
                               ~                                        "    ... . Shelly
                                                                                       ., v. Karmer.
                                                                                                   . 334
U.S. 1. 68 S.   f!~t.   836 92 L. Ed 1161 (1948). Once a court orders per trial orders the court cannot

disregard it's own orders. Dennis v. Haden, 867 S. W. 2d 48,51 Tex. App.(l933).

See: Fa_y v. No•ia 372 U.S. 391 63 S. Ct. 822 9 Led 2d , Aoude v. Mobil Oil Corp. 892 F.2d 1115,




742,752 (Tex. 2003).
                                                     F"K\.ot 11.
                                                     11/25/08


    CO DEFENDANT CHRISTOPHER HALL PRE TRIAL HEARING A-08-5080-2CR COURT
                  REPORTER RECORD VOLUME 5 OF 11 EX# 13

FRAUDULENT EX PARTE DISCUSSIONS OF APPLICANT'S MOTION FOR SEVERANCE AND
                             TRIAL DATES.


                              APPLICANT'S CLAIM UNDER 2,3, AND 4
    Ineffective~   Counsel, Fraud on the Court by the Court, Violation of Due Process a Statutory
                                         Procedures and Rules


Judge MichaeL Wellborn presided over this pre trial hearing with co defendant Hall appearing with his

Defense Atton:1ey Stan Turpin and State's Attorney M. Rodrigues.

Applicant Chadrick Pate did not appear nor did his Defense Attorney John Gilmore. Applicant was not
                                                         32
before the cou.rt for adjudication the court had already lost jurisdiction, and these proceedings were ex
parte proceedings. Mapco Inc. v. Forrest, 795 S.W.2d 700, 703 (Tx. 1990).

At this proceeding Judge Wellborn, Stan Turpin and M. Rodrigues discussed Applicant's pre trial

motions and t1rial date when he was not present or represented. The Court had already lost iurisdiction

over Applicant and the Subject Matter, and committed fraud on the court by the court in having thes(;

discussions that would make it appear that Applicant was still in the jurisdiction of the court. A court's

jurisdiction at the beginning of trial may be lost in the court of the proceedings due to complete the

court as the 14}1h amendment requires. If the U.S. Constitution amendments are not complied with the

court loses juri[sdiction to proceed. Johnson v. Zerbst 304 U.S. 458 Sup. Ct. 1938.

       There are no legitimate court proceedings that overrules or voids Applicant's Court Date.

The court had 1no jurisdiction to proceed to a joint trial or a separate trial of Applicant or to hold any

other proceediings other than Acquittal. The trial court was without jurisdiction to proceed that parties

may have agreed to it are immaterial. The verbal, written or illegally disposed of order, that appeared

to allow the court to proceed was in violation of the 1st amendment to the Constitution. Near v.

Minnesota ex: rei. Olson, 283 U.S. 697,51 S. Ct. 625, 75 L.Ed, 1357 (1931), Shelly v. Karmer, 334
U.S. 1. 68 S. t!Ct. 836 92 L. Ed 1161 (1948). Once a court orders per trial orders the court cannot

disregard it's own orders. Dennis v. Haden, 867 S. W. 2d 48,51 Tex. App.(1933).

 SEE Reportf!rs Record Vol 5 of 11 page 4 lines 1-13.

 Judge Wellborn ask when Pates trial date is scheduled Stan Turpen answers Right now on January

the 51h. Judge 'Wellborn responds Okay well both cases on the same trial docket at this time? M.

Rodriguez re~10onds Yes_. _your Honor. Judge Wellborn responds        Ok~y   well its kind of hard to try them

on the same ti:me if it's not on the same docket.

Mr. Turpen responds I understand Judge. Judge Wellborn responds Minor technicality.

Then a Deputy Clerk responds And also Mr. Gilmore is not Sl.!P~posed to be here on the 5th. He will be

                                                     33
 on vacation til the 9'h See page 6 lines 2-7. Stan Turpin : Judge, what I would like to do on that is

leave it in the file just in case we need it because I did talk to Mr. Gilmore. Gilmore says he didn't see

any reason to sever unless his client told him otherwise , but I haven't talked back with him to know

that, and I dom't think he has a motion on file.

At the time of lthis discussion ~p~plicant's trial date had already been severed from that of the co

defendant Christopher Hall and the Trail Court refused to proceed to trial. Applicant was not before the

 court for adjudication the court had already lost jurisdiction. Mapco Inc. v. Forrest, 795 S.W.2d
700, 703 (Tx. 1990).

The trial court and it's officers had already begun entering and concealing fraudulent proceedings,

motions. Orders, and trial dates onto Applicant's Criminal Docket Sheet.

This discussion among officers of the court without appearance of Applicant and his Attorney is fraud

and a violatiom of Applicant's due process right to be present, opportunity to be heard and notice. This

is a manipulation of the judiciary and concealment of proceedings from Applicant.

 JOHNSON '1. ZERBST 304 U.S. 458 Sup. Ct. 1938 and Fay v. Noia 372 U.S. 391 63 S.

Ct. 822 9 Ledl 2d , Aoude v. Mobil Oil Corp. 892 F.2d 1115, 1118(rt Circuit 1989). Alexander, 266
S.W. 2D@ 1001:KingRanch, Inc. v. Chapman, 118 S.W.3d 742,752 (fex. 2003).


                                                   Y.»d J2
                                                   12/22/08

  'tRh\)'L>L£~·H
              £-x-9-hl\.1£ "?ROC££'L>"'rl~ffi £1H£l\£'L> ~1~ "'O~TH. .h"?"?Ll'Chl~l' 'Clih'L>Rl'CK "'0.
      PATE AND CO DEFENDANT CHRISTOPHER HALL'S CRIMINAL DOCKET SHEETS

                                   S"EEEX#·4·
                                   AND EX# 12
             COURT REPORTER'S RECORD FOR 12/22/08 PROCEEDINGS (NONE)

On Applicant's Criminal Docket Sheet the following fraudulent proceedings are entered. Ex # 4
Continuance Granted
Reset 2/9/09 Jury Trial
      2/5/09 Announcement

                                                     34
On Co Defendant Christoper Hall's Criminal Docket Sheet the following fraudulent proceedings are
entered. Ex# 12
12/22/08 Contiinuance Granted.
         Resett to Feb. Trial Docket


                          APPLICANT'S CLAIM UNDER 2,3, AND 4
  Fraud on tbne Court by the Court, Ineffective Counsel, Violation of Due Process and Statutory
                                     Procedures and Rules.


Applicant did mot know about any 12/22/08 proceedings and did not appear at any such proceedings.

Applicant was; not told by his attorney or the Court about any proceedings for 12/22/08. Applicant was

not before the court for adjudication the court had already lost jurisdiction AND THESE HEARINGS
WEJ~E. EX .P.~iRTE. ."M.spctl J»e~ "- Ytv".rJ>N,- 795 .S.. W.. 2iJ 7Df\. 7ft3 fT.L J991l,\-

Applicant does not know if co defendant asked for a continuance or if he appeared at any 12/22/08

proceedings, hwwever the Trial Court Record clearly reflects that there was no such proceeding~

recorded on thte record of the court.

These illegal e:ntry's onto Applicant's Criminal Docket Sheet were all a part of the scheme by officer's

of the court to' make it appear that the court still had _iurisdiction over the Applicant and the sub.iect




calculated to interfere with the judicial system's ability impartially to adjudicate a matter by

improperly init1uend.ng the trier of fact or unfairly hampering the presentation of the opposing party's

claim or defemse Aoude v. Mobil Oil Corp. 892 F 2d 1115,1118 (1st Cir. 1989).

Applicant was not before the court for adjudation the court had already lost jurisdiction. Mapco Inc. v.

Forrest, 795 s.. W. 2d 700, 703 (Tx. 1990).

 The Court hadl alreaqy lost jurisdiction for the violation of the A_p_plicant's 14th amendment rights.
Johnson v. Ze:rbst 304 U.S. 458 Sup. Ct. 1938.

                                                  Fact 13.
                                                   2/5/09

                                                      35
     FRAUDLENT EXPARTE PROCEEDINGS ENTERED ONTO APPLICANT'S CRIMINAL
                         DOCKET SHEET SEE EX # 4

     COURT REPORTER'S RECORD FOR 2/5/08 UNDER APPLICANT'S NAME OR CAUSE
                              NUMBER (NONE)

The following fraudulent proceedings were entered onto Applicant's Criminal Docket Sheet.

2/5/09 All ReadJv    (TAMPERING WITH A TRIAL COURT/GOVERNMENT RECO~)

                              APPLICANT'S CLAIM UNDER 2,3 AND 4
  F~awl Q.Q. tb.~ Ow.rt b.~ tb..e O!.urt., l~"~ Oluu.~ Vi.lil.atin.o.. Q.( D~ 1.1~~~~ awl Sta.tu.in.~
                                            Procedures and Rules



tier of fact. Fr;aud occurs when a party sets into motion a scheme calculated to interfere with the

judicial systenns' ability impartially to adjudicate a matter by improperly influencing the trier of fact or

unfairly ham_p,ering the _presentation of the o_p_posing_parcy's claim or defense. Aoude v. Mobil Oil

Corp. 892 F. :ld 1115, 1118 (1st Cir. 1989).

Applicant did not know about any such proceedings and did not appear at any such proceedings and

was not told by his attorney or the Court about any such _proceedings. He did not announce ready.

Applicant was not before the court for adjudication the court had already lost jurisdiction. THESE

WERE ILLEGAL EXPARTE HEARINGS Mapco Inc. v. Forrest, 795 S.W.2d 700, 703 (Tx. 1990)


                                                 Fact 14.
                                                  2/5/09

  CHRISTOP:HER HALL PRE TRIAL HEARING CAUSE NO. S-08-5080-2 VOLUME 5-A OF 11
                                               SEE EX# 14

FRAUDULEJNT EXPARTE PROCEEDINGS CASE NUMBER AND VOLUME NUMBERS WERE
ENTERED OJN CO DEFENDANT CHRISTOPHER HALL'S 2/5/09 PRE TRIAL HEARING COURT
                           REPORTERS RECORD.

   This hearimg with the fraudulent cause number and volume numbers was not entered onto the co

  defendant's judgment roll under the table of contents that listed all the other volume numbers and

                                                    36
   cause numbers in the trial court recorded proceedings. SEE EX # 15 page 2 of Reporters /record

                                       Volume 1-11 MASTER INDEX

                                                  FACT 15
                                                   2/5/09

    FRAUDULENT EXPARTE DISCUSSION OF APPLICANT'S DECISION ON PUNISHMENT
        BETWEEN JUDGE WHATLEY AND DEFENSE ATTORNEY JOHN GILMORE

  20NCEALMENT OF FRAUDULENT PROCEEDINGS FROM APPLICANT, PUBLIC CRIMINAL
    COURT OF APPEALS AND THIRTEENTH COURT OF APPEALS AND SOUTHERN DIST.
                           COURT HOUSTON TEXAS

                          APPLICANT'S CLAIM UNDER 2,3, AND 4
    Fraud and Fraud om the Court, Ineffective Counsel, Violation of Due Process and Statutory
     Procedur,es and Rules And Tampering with Trial Court/Government Document/Record

  Co defendant Christoper Hall's Ex# 16 Indictment, Ex# 12 Criminal Docket Sheet, and all other
. Court Report·er's Records identify Hall's Cause No.A-08-5080-2CR not S-08-5080-2

 The Court Reporter's Record show under Christopher Halls Recorded Proceedings Volumes

 1-11. these Volumes are listed in the Courts Table of Contents of the Co Defendant's Judgment Roll

 that was submtitted to the 13th Court of Appeals Corpus Christi Texas Cause No. 2:12-cv-00093.

  The Court Reporters Record actually contain 12 volumes on Christopher Hall's pre trials. But the 12th

 Volume is stvled Court Reporters Record Volume 5-A of 11 and instead of the proper Cause No. of A-
              .,               ..L                            .                .a.   .a;     .




 -08-5080-2CR it is represented as S-08-5080-2.

  See EX# 15 3RD PAGE                TABLE OF CONTENTS

  Volume 1 of 1lll      Master Index
 Volume 2 of 11         Pre trial Motions (7/24/08) (there is no Court Reporter's Record on this)
 Volume 3 of 11         Announcement         (9/25/08)
 Volume 4 of 11         Pre Trial Hearing (10/23/08)
  Volume 5 of 111       Pre Trial Hearing (11/25/08)
  Volume 6 of 1Jt ·     Jury Trial Voir Dire Proceedings (2/9/09)
  VnJnnu~ 1 nf 111      .Jnry T.riaJ Gnili J.DDD!'nJU (.2/..9./R9)
 Volume 8 of 11         Jury Trial Guilt Innocence (2/10/09)
 Volume 9 of 11         Jury Trial Guilt Innocence (2/11/09)
 '1\'la"tl1M; 1~ m 11   3uTj '\:TWA {;>t.Wi. \~ \1.~11.~)
  Volume 11 of JU       Punishment-Sentencing           (2/13/09)
2/5/09 Court Reporters Record Volume 5-A of 11 was not recorded onto the Table of Contents of co
 defendant's Judgment Roll like all the other above listed volumes were, and was not submitted to The
13 1h Court of Appeals where co defendant filed his Appeal.. Judge Whately and Pam Heard the District
Clerk submitte:d a fraudulent Judgment Record to the Court of Appeals (Tampered with trial
court/governm.ent document.) This fraudulent Cause No entered onto the Court Reporters Record and
frawiu.lmt 'I"O.b..UlJi! tlJ.l.JXINJ: 1.~ ~- o.f tbi! ~...br..rol! tbm. tbi! o.ffiJ~r.·~ o.f the OOJJ.rt. ~id.~£d.l.t~. t.n oot~~..al.
proceedings from the court and applicant and influence the tier of fact, and deceive any future
proceedings he:ld by any other officer's of the court. THIS IS TAMPERING WITH A
GO~'ERl,ThlE/.~.{T lXJCU!~lENT lFHlCH lS A CRli~lE.


At this hearing Trial Judge Janna Whately presided and those that appeared were Co defendant

 Christopher Hall with his Attorney Stan Turpin, State's Attorney Patrick Flanigan, and Applicant's

 Defense Attonney John Gilmore.               A_p_plicant did not a_p_pear. A_p_plicant was not before the court for

adjuration the court had already lost jurisdiction.

THIS WAS AJ\;J ILLEGAL EXPARTE PROCEEDING DISCUSSING APPLICANT'S TRIAL AND

 CAUSE WITHOUT HIS A_p_pearance MAPCO Inc. v. Forrest, 795 S.W.2d 700,703 {Tx.

 1990). Judge 'Whatley and all the other officer's in appearance schemed to make it appear that

Applicant had announced Ready for trial when he was not before the court for adjudication and did no

 announce readly for trial this scheme included ke~ping the A_p_plicant and the co defendant joined for

the trial held em 2/9/09.          Officer's of the court continued their scheme to defraud the court and the

 appJicant and 1to influence the tier of fact. Fraud occurs when a party sets into motion a scheme

 calculated to iJnterfere with the judicial systems' ability inlpartially to aqjudicate a matter by

improperly in1fluencing the trier of fact or unfairly hampering the presentation of the opposing party's

 claim or defemse. Aoude v. Mobil Oil Corp. 892 F.2d 1115, 1118 (rt Cir. 1989).

 The Court hadl already lostjurisdiction for the violation of the A_o._plicant's 14th amendment ri_ghts.

JOHNSON V.. ZERBST 304 U.S. 458 Sup. Ct. 1938. The court had no jurisdiction to proceed to a

joinJ trial or a separate trial of Applicant or to hold any other proceedings other than Acquittal.

 The trial   court~   was without jurisdiction to _proceed that parties may have agreed to it are immaterial.

The verbal, w1ritten or illegally disposed of order, that appeared to allow the court to proceed was in
                                                      38
violation ofthe P 1 amendment to the Constitution. Nearv. Minnesota ex rei. Olson, 283 U.S. 697,51
S. Ct. 625, 7S L.Ed, 1357 (1931), Shelly v. Karmer, 334 U.S. 1. 68 S. Ct. 836 92 L. Ed 1161         (194~).


 Once a court orders per trial orders the court cannot disregard it's own orders. Dennis v. Haden, 867

S. W. 2d 48,511 Tex. App.(1933).

At this pre trialL hearing Judge Janna Whately did not call Applicant's Name or Cause Number, she did

not call co defendant Hall's name or cause number. However at the very beginning of the proceedings

Flanigan anno,unced Ready on Hall see Ex#l4 page 3lines 3-5. Flanigan never announced ready on

Pate, and Johm Gilmore never announced Ready on Pate.

After some dis:cussions on Hall's pre trial motions, Stan Turpin finally announced ready as well.

See Ex# 14 f?'age 31ines 8-13.

Judge Whately's only question to John Gilmore was Who is doing Punishment and Gilmore's response

was I think we are going to Jury on that. See Ex# 14 page 9lines 16-25 and page 10 lines 1-4.

The court had no iurisdiction over Applicant or the Subiect Matter at this time, the court had already

lost jurisdiction for violating Applicant's 14th amendment to a fair and impartial trial, opportunity to be

heard, and nottice. Johnson v. Zerbst 304 U.S. 458 Sup. Ct. 1938.


                                                   FACT 16.
                                  2/9/09. The Illegal Trial of Applicant

FRAUDULElNT PROCEEDINGS OF JOINT JURY TRIAL OF APPLICANT CHAD RICK B. PATE
                 AND CO DEFENDANT CHRISTOPHER HALL

  In Spite of a Court Order by Judge Joel Johnson given by Oral Order on 11/25/08 that Severed the

  Trials of A_pjJlicant and Co defendant Hall and in s_pite of a Pending Motion for Severance in the _pre
                 trial court, Judge Whately and Officer's of the Court simply set about



 jurisdiction o·ver the Applicant and the subject matter and then tried him in an illegal proceeding that

    they submtitted as a fair and impartial Jury trial.
                                                     39
Be(ore the triall started on 2/9/09 at the Voire Dire proceeding See Ex# 17 Court Reporter Record

 Volume 4 of 9) page 102 lines 5-25 .

 Applicant's Wlother was entering the Court room and was stopped at the door and told

 that she could not come in for the trial. She went to the District Clerk's Office and asked to see a Judge

The clerk asked her why and she told her that she was not bein_g allowed to _go inside the court room.

Clerk went to announce her to the Judge, when she came back she told her that the Judge told her to go

 back down there and she would be allowed to go in. She went inside and was told to stand on the back

 wall because there was no seating for her.

At the Voire D:ire a potential Juror Ms. Voss kept asking John Gilmore (Applicant's Attorney)

 about why both Applicant and Co defendant were at the same trial. Gilmore finally gave her an

 answer. See E:x# 17 Court Reporters Record Volume 4 of 9 Chadrick B. Pate page 102 lines 5-25.

He said we are: being forced to do it this way okay. We don't want to.Ms.Voss was not picked for the

jury trial.

After the Voire: Dire Proceedings the Jury Trial_proceeded, and before it did , Applicants Mother was

 ;;tanding outside the Court Room Doors in the Lobby Area when a woman who did not identify herself

 and who was unknown to his Mother stated loudly. I am invoking "The Rule" Applicant's Mother

Asked first. Wlho the woman was and she identified herself as Assistant District Attorney and then

Applicant's Mother asked what rule she was talking about and the woman's response was you cannot

 come into the court room during the trial unless you are called to testify. See Texas Rules of

 Evidence Inv,oking Rule 614 Under this rule at the request of a _party the court shall order witnesses

excluded so that they cannot hear the testimony of other witnesses and it may make the order of it's

. own 1110tion. This·rule does not authorize exclusion of (3) a person whose presence is shown by at

_paey to be ess:ential to the _presentation of the _party's cause. The Court violated Applicant's right to be

heard and not:iice.
                                                     40
There is no on the record request from any party to exclude Applicant's Mother . Applicant was not

given an   o~p~portunity   to be heard to challenge the Rule and to present his case that his Mother should

not be excluded under Rule 614 (3). There is no record that Applicant was given and opportunity to

be heard or notice. Applicant's Mother was not called to testify. It was the State that subpoena her to

testizy.

Applicant was brought to the trial in Leg Restraints. There is no Court Order ordering him to wear Leg

Restraints and. no hearing on the matter. Someone in the audience stated out loud.( that person was a

witness for the State who obviously was sitting in the court room) He is in jail I can see

his Leg Restraints. See Ex# 18 Trial Transcript page 259,260 and 261 and Ex# 19 Applicant

Affidavit. The court must make independent determination that restraints are justified and must state

its reason on 1the record. See Deck ck v. Missouri 544 U.S. 622 (2007).

Defense Atton:1ey John Gilmore, Co Defendant's Attorney Stan Turpin, and the State's Attorney

stayed silent as to the justification of Leg Restraints on Applicant violating Applicant's Due Process

rights and corrunitting fraud on the court.

Defense Atton:1ey motioned for a severance numerous times at trial, to which Judge Whately simply

overruled and held no hearing, and made no on the record factual findings for her reasons to deny the

s.everance. See Ex# 20 Trial Transcript Reporters Record Volume 6 of9 pa_ge 22111-25.

Judge Whately allowed the State to bring in the statement of a co defendant that was not testifying

that Applicant 1could not confront. She simply told the Jurors to disregard the statement.

At the sentenci.ng and punishment proceedings John Gilmore did not call one Witness on Applicant's

behalf, and he: did not tell Applicant's family that they could testify for him until about an hour before

the proceedings. Applicant's Best Friend and Sister had already left the proceedings for the day and

Applicant's Mrother could not reach them. Applicant would not allow his Mother to testizy because she

was still in sho1ck and devastated from the Jury having found a Guilty Verdict against her oldest child
                                                    41
and only son.

                                      APPLICANT'S CLAIM UNDER 2,3. AND 4

 Every single: event at the 2/9/09 joint trial of Applicant was Fraud upon the Court and a violation of
   A4?-?11.c:IDJ~'s. RiCertification. By submitting the Order on the Motion for Severance Judge Whately and Pam

Heard committed Fraud on the Court and Tampered with a Trial Court/Government Document..

Th~   Index (Judgment Record in A-08-5080-4CR) that Judge Whately and Pam Heard submitted to the

Court of Appe:als is not only fraudulent for listing the Order on the Motion for Severance as a

_proceedin_g that was held and filed into Cause No. A-08-5080-4CR Chadrick B. Pate.

It is also fraudlulent because the Index does not list all of the Fraudulent Proceedings that the Court

entered and re.corded as held and filed in Cause No. A -08-5080-4CR on Applicant's Criminal

Docket Sheet See Ex# 4. The illegal Proceedings that Judge Whately and Pam Heard did not certifiy

to the Court o:f Appeals, are the Proceedings that were used to make it appear that Applicant had been

legally rejoine:d to the Co defendant for a joint trial after they refused to hold the Court Ordered Trial

for A_p_plicant (on 11/3/08. These events stijJulate a tampering of government documents. The listed

Proceedings had to be Concealed from the Court of Appeals otherwise the Fraud committed against

the Applicant :and The Court of Appeals, Criminal Court of Appeals and the Federal Court would

have been revthe Applicant"s file. And the Court Index Judgment does not include all of the Fraudulent Proceedings

entered on A.PlPlicant's Criminal Docket sheet.

Also see: Tx. R. Civ. 301        Judgment of the court shall conform to the Pleadings nature of case

proved and the verdict if any and shall be so framed as to give party all relief in which he is

entitled either in law or eguity .

Judge Whately and the District Clerk violated Applicant's Due Process right to a fair and impartial

Appeals Proce:ss, to be heard and notice and committed fraud on the Court, the l3 1h Court of Appeals,

The Court of Criminal Appeals_,. Austin and the U.S. District Court for the Southern District of Texas_,.

Houston Division where the fraudulent record was entered to conceal the Trial Court's fraud on the

court by the court. And to be certain the Appeals Process would be denied.

"Fraud is defilned as trickery or deceit, intentional misrepresentation, concealment, or nondisclosure,

for the purpos.e of inducing another in reliance upon it to part with some valuable thing belonging to

him, or a   false~   representation of a matter of fact by words, conduct or by concealment of what should

have been dis.closed that deceives or is intended to deceive another so that he shall act ~pon it to his

legal injury," ((emphasis added) In re E.P ., 185 S.W. 3D 908 (Tex. App.-Austin 2006)

                                                   FACT 18

                     The District Clerk's Responsibility to report fraudulent documents

See Govt COllie Sec. 51.303.Duties of the Clerk (a)The clerk of a district court has custody of and

;hall carefully' maintain and arrange the records relating to or lawfully deposited in the clerk's

office. (b) the clerk of a district court shall ((1) record the acts and proceedings of the court (2)

enter all judgr.nents of the court under the direction of the judge.

also see Govt.. Code Title 2 Subtitle D. Chap. 51 Section 51.901 Subsection J. showing: It is the

duty of the Di:strict clerk if the clerk has reasonable basis to believe in good faith that a

fraudulent document or instrument has been previously filed or recorded or offered or
                                                43
submitted for :filing or for filing and recording is fraudulent, the clerk shall:(l) ifthe document is

a _pm:ported judgment or other document purporting to memorialize or evidence an act, an

order, a directive, or process of a purported court, provide written notice of the filing, recording

, or submissiom for filing or for filing and recording to the stated or last known address of the

person a_gainst whom the _pm:portedjud_gment, act, order, directive, or _process is rendered;

                                     Applicant's Claim Under 2 and 3
                            "£~awl Q.Q. tbJ!. T~tat O!.urt, awl CQ.JJ.:rt~ Q.( A.~l~


The District Cl_erk did not provide notice to Applicant of Fraudulent Judgment, Criminal Docket Shee1

 Court Order or Index Sheet that their office certified to the 131h Court of Appeals. The District Clerk

did not l)rovidle notice of the PUfl)orted Motions for Continuances._ PUfl)orted Orders on Continuances,_

Purported Coart Ordered Reset Dates, Purported Announcements (that do not exists in the Court

Records,)   onl~v   on the Applicant's Criminal Docket Sheet. The District Clerk tampered with the

Record in the Applicant's Criminal Trial. The District Clerk and Court should have

had a reasonable basis to believe in good faith that the above mentioned documents were fraudulent.

   1. Becaus:e the clerk's office is the party that discovered with the court that the Order Granting

Applicant's M otion was a mistake but yet allowed it to be certified to the 13th Court of Appeals Corpus

Christi, Texas 2. Because the clerk's office has custody of and shall carefully maintain and arrange the

records relating to or lawfully deposited in he clerk's office.

The Clerk recOJrded as filed the above mentioned documents when the clerk's office knew that

 every proceeding/document, order, reset day, announcement motion and order entered onto the

Ap_plicant's Criminal Docket Sheet after the 10/23/08 hearing on his Motion to Dismiss were

fraudulent entries.

The Clerk's oflice tampered with government documents. The Clerk's office knew that there were no

 Recorded Proceedin_gs in the Trial Court Record showin_g evidence of any of the entries that the

                                                      44
 Clerks' office 1made onto the Criminal Docket Sheet after the 10/23/08 hearing. The District Clerk and

 Judge Janna "\!hatley committed fraud and fraud on the court when they tampered with the

government d•ocuments in the Applicant's Criminal Trial Case, submitted a Fraudulent Judgment to

 the 13 1h Court of Appeals and failed to Report Fraudulent Records filed and entered into the Trial

 Court and the l3 1h Court of Appeals Co:r:ous Christi. Texas.



       Letter fnlllm Judge Wellborn in Response to Letter from Habeas Attorney Carrie Crisp.
                                              Ex#9

Without quoting Judge Wellborn, he in essence stated that he was the pre trial judge at a hearing for a

Motion for Severance by Avvlicant on 9/25/08 but that the State req).lested a Motion for Continuances

 that same day and that both parties agreed to continue said matter. He said that while he meant to sign

an Order Granting the Motion for Continuances, he instead had signed the Order Granting the Motion

for Severance by mistake. He said that there were several orders in the Clerks file and they brought

 him the wrong~ Order but that they discovered it quickly and that is why the order was never formally



filed and did not get a file stamp. He went on to explain that normally all Orders received a file stamp

when they we:re filed . He also stated that when someone announced that one or more of the parties

 were waving there rights to a jury trial that the Motion for Severance became Moot.

 Judge Wellbo1rn did not explain why the Order Granting the Motion remained in the file or why he

did not reverste the action of signing the Order. He also did not say who made the announcement and at

 what proceeding it was announced, or why there was no record on an announcement or factual

findings on hi:s reasons for determining the Motion was Moot.      See EX# 9 Letter from Judge

Michael WeU.born to Carrie Crisp.

Facts in The Trial Court Record regarding the claims in Judge Wellborn's letter do not comport with
i~ .cJ.ai..ttt.There is no rec:orded proceeding of any Announcement announcing that one or more of the defendant's


were going to waive their rights to a jury trial.

There is no rec:orded t>roceeding where Judge Michael Wellborn rendered the Motion Moot and

provided a decision with factual findings on the Record

There is no Record.ofnotice of any such hearing and there is no notice to Applicant of a decision

finding the   M~otion   Moot.

There are laws and procedures that must be followed at pre trial and trial.

Announcemen:ts are suppose to be made on the record and Notice given.

Defense Motioms must be ruled on prior to trial and a hearing had to determine the facts presented in

the Motion, a :Decision must be made on the Motion with factually findings that support either the

Granting or Denial of same and notice provided.

When a MotiOJn is presented to the judge the maker of the Motion must also prepare a Order for the

Judge to sign and provide said order to the judge and they go over the Motion and Order together.
                                v

[t is not the cle:rk that prepares or presents the Order, it is the Maker of the Order.

John Gilmore 1told the Apt>licant and his Mother who both inq_uired numerous times that the Motion for

Severance was denied, He told Applicant's Mother this only a few days before trial when she insisted

that he find out what was going on with the severance.




                                                      46
                                             CONCLUSION

Because the trial court proceeded to a joint jury trial with the co defendant when Applicant

2hadrick B. P'ate and the natter were not properly before the court for adjudication, the trial

court had no jmrisdiction to enter a Void Judgment, Sentence and Conviction against him and

illegally impri son him in the Texas Department of Criminal Justice System.

 Because the trial court and it's officers committed fraud on tlie court and tampered with the documents

in Applicant's criminal trial court record, the court had no jurisdiction to try applicant at either a

separate orjoint trial with the co defendant.

All of the Facts Presented Both On The Record of the trial court and Outside the Courts Record and

Supported by 1the Courts records or sworn affidavit verify the Conclusion that Applicant's Judgment i~

Void . Becau:se the Conviction was acguired through the Violation of A_pplicant's Due Process

Rights to a fair and impartial trial, opportunity to be heard and Notice, and that Officers of the Court

committed Framd on the Court by the Court and tampered with the trial court records in order to obtain

an illegal Comviction of the Applicant. Then it is evident that the Judgment is Void.

The trial courlt and it's officers misrepresentations to the Court, were deceitful, used trickery

concealed facts, were passively silent, prevented a decision on a defense motion presented fraudulent

documents, emtered fraudulent proceedings and used deception by commission, by omission,            ~y


~peech,   by silence, and by innuendo to obtain the conviction.

The trial court: proceeded to trial when they had no jurisdiction over Applicant or the matter

and gained an illegal conviction that illegally imprisoned Applicant,

Applicant nor the issue were properly before the court for adjudication. The trial court violated

Applicant's Due Process Rights to a impartial and fair trial, opportunity to be heard, and notice

through their violations of A_p_plicant's Due Process, fraud and fraud ~pon the court that caused the
2ourt to lose jjurisdiction to proceed to trial and to enter a Void Judgment, Conviction and Sentence.
                                                 47
Johnson v. Zenrbst 304 U.S. 458 Sup Ct , Fay v. Noia 372 U.S. 391 (1963)

Mapco Inc. v: Forrest, 795 S W 2d 700.703 (Tx. 1990) See Armstrong v. Obucino 300 III

140,143 (192ll), Bracey v. Warden US Supreme Court No 96-6133 (June 9th 1997)

Exparte Youn;g 418 S.W.2d 214.223(Tx. Crim. App. 1977.

Fraud may consist ofboth active misrepresentation and _passive silence. Vela v. Marywood

L7 S. W. 3d   ?rso, review denied with per curiam opinion 53 S W 3d 684 rehearing of petition for
review denierll (Tex App. Austin 2000).

"Fraud Upon tlhe Court" has been defined as that fraud committed by an officer of the court in any

attempt to dec:eive, either by commission, by omission,by speech, by silence, by gesture, by innuendo

by look, etc. \Vhenever this fraud is committed by any attorney or judge, it is a "fraud upon the Court"

In Eugene Le~e Armentrout et. al., Ill. 2D 242 75 Ill Dec 703 457 N.E.2d 1262 (1983): Regenold v.

Baby Fold, Inc., 68 Ill. 2D 419,435 12 Ill Dec. 151.369 N.E. 2D 858 (1977) ; In re Lamberis, 93 Ill.
2D 222,229, 646 Ill. Dec.623, 443 N.E.2d 549 (1982); Bulloch v. United States k 763 F 2d 1115,1121

(1985); Root ]!Refining Co. v. Universal Oil Products Co., 169 F2d 514 (1948)

Fraud occurs when a party sets into motion a scheme calculated to interfere with the judicial system's

ability impartially to adiudicate a matter by improperly influencing the trier of fact or unfairly

hampering the: .presentation ofthe opposing party's claim or defense. AOUDE v. Mobil Oil Corp.,

892 F.2d 111.5,1118 (1st Cir. 1989).

lt is fraud that denies a losing litigant the opportunity to fully litigate at trial his rights or

defenses that could have been asserted. Alexander, 266 S W 2d@ 1001: King Ranch, Inc. v.

Chapman, 118 S W 3d 742,752 (Tex. 2003). In Fay v. Noia the court observed: Criminal

proceedings s'o fundamentally defective as to make imprisonment pursuant to them constitutionally

intolerable should not be allowed to obscure the basic continuity in the conception of the Writ as

remedy for su!ch imprisonment.

                                                     48
                                           PRAYER

   Whereforte Petitioner Prays that the Court grant Chadrick B. Pate relief from which he is

entitled in tlltis proceeding, that includes an Immediate Emergency Decision, an Order for his

  Immediate Release from Incarceration, Order Vacating and Dismissing the Void Judgment,

Sentence, and Conviction, an Order Removing/Expunging the Conviction from all Judaical and

Government Records, And an Order that Sanctions the Trial Court and it's Officers of the Court

  for the Fratud and due process violations inflicted upon Applicant Chadrick B Pate. And any

                              other relief that is available to him.




                                               49
                                                        :·.:·: ....: ..: :'
                                               ' ·. ·~ i.'..'.. ; . :




             IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

               WRIT NO.     WR-78, 165-02



  EX PARTE                                    FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340           36TH JUDICIAL DISTRICT
  APPLICANT                                   ARANSAS COUNTY, TEXAS
                                               CAUSE NO. A-08-5080-4CR
NEMA BARDtiN
 PETITIONER
     v.
JUDGE JAN~NA K. WHATELY


                     EMERGENCY MOTION FOR RELEIF
      REQUEST FOR IMMEDIATE BAIL DECISION AND IMMEDIATE RELEIF
   PURSUA!~T TO THE UNDERLYING ORIGINAL EMERGENCY WRIT FOR HABEAS
                          CORPUS WR-78.165-02




                                COVER SHEET
                                                                               RECEIVED IN
                                                                      COURT OF CRIMINAL APPEALS

                                                                                JUN 02 2015

                                                                              Abel Acosta, Clerk
                 IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                  WRIT NO.             WR-78, 165-02



  EX PARTE                                                     FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340                            36TH JUDICIAL DISTRICT
  APPLICAr~T                                                   ARANSAS COUNTY, TEXAS
                                                                CAUSE NO. A-08-5080-4CR
NEMABARDHN
YETJTJO.NE'B
       v.
JUDGEJAN~NAK.        WHATELY


                     EMERGENCY MOTION FOR RELEIF
      REQUEST FOR IMMEDIATE BAIL DECISION AND IMMEDIATE RELEIF
   PURSUAr'U TO THE UNDERLYING ORIGINAL EMERGENCY WRIT FOR HABEAS
                               CORPUS




TO THE HONORABLE JUDGE OF SAID COURT:

NOW COME$,      Petition~r   Nema Bardin on behalf of A_p_plicant Chadrick B. Pate and respectfully

mbmits this Emergency Motion for Relief pursuant to and on the Original Writ of Habeas Corpus

filed in this Court on May, 19th, 2015 .AND Amended Emergency Original Writ of Habeas Corpus filed

on this date Jume 02_. 2015 seeking relief from Cause No. A-08-5080-4CR a Voi~ Judgment.

Sentence and Conviction ordered in the 36th Judicial District Trial Court Aransas, County Texas, and

certified by Trial Judge Janna K. Whately. Because the Trial Court Judgment in Cause No: A-08-5080-

4CR is Void fo.r lack of Jurisdiction, Fraud on the Court, and Tanwering with a Trial Court Government

Record then tl:lls Motion also pertains to relief from Cause No. WR-78.-165-01 The Intial Writ of

Habeas Corpus filed into this Court on or about 6/21/2011 and was denied on 3/6/2013 without
                                              1
 written order by Judge Cochran, and from Cause No. 13-09--00112CR affirmed 10/27/2010 from the

 Thirteenth Dis;trict Court of Ap_peals.




 in A-08-5080-4CR. Chadrick B. Pate.



                                            JURISDICTION

    Because this Motion flows from the filing of Petitioner's Original Writ ofHabeas Corpus it has

 jurisdiction for the same reasons it has Jurisdiction over the Original Writ filed on the 19th day of May

 2015 andArr.11.ended Writ filed on this date June 02:. 2015 pursuant to Article V Section 5 of the Texas
 Constitution amdAmendments 1, 5,6 and 14 of the U.S. Constitution . See Exparte Thompson 273
S.W.3d 17 7, 181 (fex. Crim. App.2008) showing this court to have general jurisdiction over
                          Original Habeas Corpus See Tex Const. Article V



                                     STATEMENT OF THE CASE

Petitioner Nem.a Bardin filed an Original Writ of Habeas Corpus in this Court on May 19th, 2015, and

 then filed an amended Writ on June 02, 2015 by hand delivering it and speaking personally with Mr.

Abel Acosta Clerk for the Texas Criminal Court of Appeals. Petitioner asked to speak with Mr. Acosta

in order to exp·lain that the Writ being filed was not a 11.07 Writ and therefore not a Second or

· Successive Pe·tition under 11.07. Petitioner explained the nature of the Writ and why it was being filed

as an OriginaL Writ under this Courts inherent power and jurisdiction to provide the relief requested.

Mr. Acosta too'k the Document after reviewing some of the paperwork with Petitioner and stated that he

 would file it. On May 22nd, 2015 after checking her mail box, Petitioner found that there was no

 notification fr•om the Court providing notice that the Documents had been filed. Because Petitioner's

 address is local she called Mr. Acosta to inq_uire about the filing of the documents. He stated that she

should have re•ceived a post card. A conversation regarding the filing and docketing and the rules and
                                                   2.
procedures that are required on the kind of Writ that Petitioner filed left Petitioner confused. Because

Petitioner was told that there were no deadlines for the Court to make a decision on the Writ that she

had filed, and because she was told that the Case No. for the Writ that she filed was the same as the

Initial Writ that Applicant Pate had filed with the exception of the last two digits, Petitioner was in a

quandary, and decided that she had better study the Trap rules more thoroughly. Petitioner checked he1

mail again onJMay 23, 2015 and the Post Card had still not arrived at her downtown P 0 Box 772

Austin, Texas .. After reviewing the Trap Rules, Petitioner felt that there should be a req_uirement on the

time frame for a decision on the Serious Matter of a Writ that challenged the Judgment of the Trial

Court as being Void for Lack of Jurisdiction. Petitioner filed an Amended Emergency Writ of Habeas

Corpus on this date June 02, 2015 hand delivered to the Clerk and has at the same time filed this

Emergency M·otion for Releif also hand delivered on June 02, 2015 to the Clerk.

It is not Petitioner's intent to overide this Court with endless Petitions/Motions, it is only her intent to

follow the pro~cedures   (~though   as a layman they are incredibly confusing to her)

she does not w.ant the Writ to be denied for failure to follow the rules or procedures. Applicant lost his

liberty because the trial court purposely failed to follow the rules and the procedures required of them.

Petitioner·does not q_uestion that Mr. Acosta is not following the rules. She is sure that he is, but

because she has no idea which rules that are being followed then she has determined it best to file this

"Motion for Emergency Relief', with the hope that the Original Writ of Habeas Corpus will not be

denied for her failure in misunderstanding the Trap Rules and Procedures/Protocols that the Clerk's

Office uses to see that these kinds of Writs are filed and journaled properly and expeditiously.


The Petitioner has filed her Original Writ for Habeas Corpus into the proper Court See Thompson 273
S W 3d 177, 1.81 (Tex. Crim. App. 2008).

If what Mr. Ac,osta says is true, that the Court has no time limit for a decision on the Writ, and it could

be .years befor·e a decision, then Petitioner and Applicant do not have an adeguate remedy for relief.
                                                    3
 See In re Me Cann 422 S W 3d 201 (fex. 2013) showing:that the remedy is not adequate if the

 remedy is:      u:ncertain, tedious, burdensome, slow, inconvenient or, inappropriate, then it is deemed to

 be ineffective (quoting from Greenwell v. Court of Appeals for the Thirteenth Judicial Dist 159 S.

 W. 3d 645,64 8-9 (fex. Crim. App 2005).

  With this in tnind Petitioner respectfully request that this Court take immediate action and grant

 Applicant Bail on a Personal Recognizance Bond freeing him from incarceration until which time

 this Court can reach a decision on the merits of the Petitioner's claims and that immediate action be

 taken on this !lvtotion and on the Odginal Wdt of Habeas Cowus filed on the 19th day of May 2015. and

 the Writ filed amending on this date June 02, 2015 ..

 More than a (114) days have passed since the filing of the Odginal Writ, and Applicant has been

 ille~ally   restradned for 7 years.

 Petitioner has supported the Wdt with undeniable proof that the Trial Court Tampered with the trial

 court records, violated Applicant's dght to a fair and impartial trial, lied to jurors held ex parte hearings


and manipulatlacked jurisdiction over the case. She concluded that The legislature may not withhold the right of

habeas c01:pusTex. Const. Art. 1, 12 (The Writ of Habeas Corpus is a Writ of right and shall never be




                                                CONCLUSION

     Petitioncer's filing of the Original Writ of Habeas Corpus _presents not only exceptional

circumstancli~s   for which relief should be granted, but it should be granted to meet the very ends

of justice.   Be~cause    the Texas Court of Criminal Appeals is the last resort and State .remedy for relief

 from a Judwment that is Void for Lack of Jurisdiction, and because to deprive Applicant of his only

    effective State remedy would not only be contrary to the rudimentary demands of justice but

  destructive   ~of a   constitutional guaranty specifically designed to prevent injustice, and because The

Writ lies as a traditional civil remedy for the enforcement of the right, to personal liberty , not a stage

   of the statte criminal proceedings or as an appeal therefrom, and because The Court of Criminal

   Appeals may take action authorized by constitutional provision, and under common law, and it's

  inherent and i111plied _power, this Motion for Emer_gency Relief should be _granted and The Ori_ginal

 Writ requesting relief should be heard as an emergency and all relief requested in the Writ should be

                                                       granted.




                                                   5
                                               PRAYER

  Petitioner p•rays that this Honorable Court will hear and grant and issue Order on this Motion for
Emergency Re:leif immediately providing for BAIL on a Personal Recognizance Bond and that it issue
Order to rule on Petitioner's Original Writ of Habeas Corpus and grant all relief requested there-in and
                                    do so within 7 days of this filing.
   Petitioner ]prays that this Honorable Court by granting such requested relief will at least see that
                       Applicant's Liberty is restored quickly and unconditionally.




                                                   6
                                         Certificate of
                                         Compliance

   Petitionetr has telephoned the District Clerk of Aransas County, The Disctrict Attorney of
Aransas Co1lllnty, Judge Janna K. Whately and the Director of TDCJ and notified each of them
that this Eotergency Motion for Relief would be filed. Petitioner spoke with a staff member in
 each instancce and provided the notification, however Cookie at the Director's office could no1
  hear me d1Ue to some kind of telephone in terti ence. Petitioner made every effort to notify.


                                           ~mrl!~
                                           Petitioner
                                         dated ~ / '2-/7-o f5




                                               7.
                IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS




EXPARTE                                                    FROM THE DISTRICT COURT
CHADRICK :B. PATE                                          36TH JUDICIAL D ISTRICT
TDCJ 01563340                                              ARANSASCOUNTYTEXAS
APPLICANT11REALTOR                                          CAUSE NO. A-08-5080-4CR

       v.
PRESIDING .JUDGE JANNA K. WHATELY




                                 CERTIJFICATE OF SERVICE


               I do hereby certify that a true original of the above and foregoing

 Emergency ]Motion for Relief was personally hand delivered on the 2"d day of June 2015 to The

   Texas Court of Criminal Appeals Clerk's Office at 201 W. 14th St




                                                8
             IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

               WRIT NO.      WR-78, 165-02



  EX PARTE                                     FROM THE DISTRICT COURT
CHADRICK JIB. PATE TDCJ NO. 01563340           36TH JUDICIAL DISTRICT
  APPLICAr~T                                   ARANSAS COUNTY, TEXAS
                                               CAUSE NO. A-08-5080-4CR
NEMA BARDHN
 PETITIONEGR
      v.
JUDGE JANJNA K. WHATELY



                              TABLE OF CONTENTS


            LETTER TO CLERK OF CRIMINAL APPEALS ABEL ACOSTA

                                 COVER SHEET

    AMEN:DED EMERGENCY ORIGINAL WRIT OF HABEAS CORPUS (49 PAGES)

                              JURISDICTION PAGE 2

                             PROCEDURAL IDSTORY 3

                           EMERGENCY RELIEF PAGE 4 .

                          STATEMENT OF CASE PAGE 5-10

                   CLAIMS/GROUNDS FOR RELEIF PAGES 11-13

  MEMORANDUM IN SUPPORT WITH FACTS SUPPORTING CLAIMS/GROUNDS FOR
                         RELIEF PAGES 13-46

                          CONCLUSION PAGE PAGES 47-48

                                PRAYER PAGE 49

                            APPENDIX COVER SHEET

                                   APPENDIX

                                  PAGE 1 OF2
                 CERTIFICATE OF SERVICE (2 PAGES)

               PETITIONER'S NOTARIZED OATH (1 PAGE)

                      EXHIBIT LIST (2 PAGES)

                    EXHIBITS 1-24 COVER SHEETS

THE ACTlUAL EXHIBITS CAN BE FOUND IN THE COURTS RECORDS UNDER WR-
                      78,165-02 FILED ON 5/19/2015

                       LIST OF AUTHORITIES
              IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

               WRIT NO.     WR-78, 165-02



  EXPARTEG                                  FROM THE DISTRICT COURT
CHADRICK liB. PATE TDCJ NO. 01563340        36TH JUDICIAL DISTRICT
  APPLICAr~T                                ARANSAS COUNTY, TEXAS
                                            CAUSE NO. A-08-5080-4CR
NEMABARDIN
PETITIONF~R
      v.
JUDGE JANJNA K. WHATELY




                            APPENDIX COVER SHEET
                IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                    WRIT NO.     WR-78, 165-02



  EX PARTE                                         FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340                36TH JUDICIAL DISTRICT
  APPLICAI~T                                       ARANSAS COUNTY, TEXAS
                                                    CAUSE NO. A-08-5080-4CR
NEMA BARD, IN
.PE.TJTJOJ'Y.F.'R
       v.
JUDGE JAN-NA K. WHATELY




                                       APPENDIX



                          CERTIFICATE OF SERVICE (2 PAGES)

                        PETITIONER'S NOTARIZED OATH (1 PAGE)

                                 EXHIBIT LIST (2 PAGES)

                               EXHIBITS 1-24 COVER SHEETS

  THE ACTUAL EXHIBITS CAN BE FOUND IN THE COURTS RECORDS UNDER WR-
                       78,165-02 FILED ON 5/19/2015

                                  LIST OF AUTHORITIES
                IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                 WRIT NO.         WR-78, 165-02



  EX PARTE                                               FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340                      36TH JUDICIAL DISTRICT
  APPLICAI~T                                             ARANSAS COUNTY, TEXAS
                                                          CAUSE NO. A-08-5080-4CR
NEMA BARD~ IN
 PETITIONE:R
      v.
JUDGEJAN~NAK.       WHATELY



  PETITIONER'S INFORMATION

  NEMA BA~RDIN
  P. 0. Box 7'72
  Austin, TeJKas 78767
  512-487-0197 cell




                                 CERTIFICATE OF SERVICE

  I do hereby certify that a true original of the above and foregoing A_p_plication of Emergency
 Original Habeas Corpus was personally hand delivered on the 2ND day of JUNE, 2015 to The
   Texas Co1urt of Criminal Appeals Clerk's Office at 201 W. 14th Street Austin, Texas 78701
                                     and sent regular mail to:

                                JUDGE JANNAK. WHATELY
                                      P.O. BOX 700
                                 SINTON TEXAS 79387-0700

                     ARANSAS COUNTY DISTRICT CLERK'S OFFICE
                           301 NORTH LIVE OAK STREET
                              ROCKPORT, TEXAS 78382



                                         PAGE 1 OF2
     CERTIFICATE OF SERVICE


ARANSAS COUNTY DISTRICT ATTORNEY
    301 NORTH LIVE OAK STREET
       ROCKPORT, TEXAS 78382




       NEMABARDIN
       PETITIONER




          PAGE20F2
             IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

               WRIT NO.     WR-78, 165-02



  EXPARTEC                                       FROM THE DISTRICT COURT
CHADRICK llB. PATE TDCJ NO. 01563340             36TH JUDICIAL DISTRICT
  APPLICAr~T                                     ARANSAS COUNTY, TEXAS
                                                 CAUSE NO. A-08-5080-4CR
NEMABARDHN
 PETITIONEGR
      v.
JUDGE JANJNA K. WHATELY




                                       OATH


  STATE OF' TEXAS,
  COUNTY OF TRAVIS

   I NEMA BARDIN BEING DULY SWORN, UNDER OATH SAYS: I AM THE PETITIONER
IN TillS AMENDED EMERGENCY ORIGINAL HABEAS CORPUS ACTION AND KNOW
THE CONTENTS OF THE ABOVE APPLICATION FOR WRIT OF HABEAS CORPUS AND,
ACCORDING TO MY BELIEF, THE FACTS STATED IN THE APPLICATION ARE TRUE.




                                              NEMA BARDIN PETITIONER


  SUBSCRI:JIIJED AND SWORN TO BEFORE ME JUNE 02, 2015.




                                               NOTARY PUBLIC
-,




                  IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                    WRIT NO.     WR-78, 165-02



       EX PARTE                                    FROM THE DISTRICT COURT
     CHADRICK :B. PATE TDCJ NO. 01563340           36TH JUDICIAL DISTRICT
       APPLICAr'lT                                 ARANSAS COUNTY, TEXAS
                                                    CAUSE NO. A-08-5080-4CR
     NEMABARDHN
      PETITIONE:R
          v.
     JUDGEJAN~NAK.   WHATELY




                                     COVER SHEET
                                     ~~ibl-\- Lt.s.T
                IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                 WRIT NO.         WR-78, 165-02



  EX PARTE                                             FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340                    36TH JUDICIAL DISTRICT
  APPLICAr'JT                                          ARANSAS COUNTY, TEXAS
                                                        CAUSE NO. A-08-5080-4CR
NEMA BARD~ IN
 PETITIONE:R
         v.
JUDGE JAN:NA K. WHATELY


                                       AMENDED
                                       EXHIBIT LIST

Ex # 1   Motiom of Defendant Chadrick Pate for Severance of Defendant's
Ex # 2   Indiclltment
Ex # 3   Char~ge of the Court
Ex # 4   Criminal Docket Sheet of Applicant Chadrick B. Pate
Ex # 5   9/25/018 Reporters Record Volume 2 of 9 Chadrick Pat€
Ex # 6   Order on Motion for Severance Chadrick Pate 9/25/08
Ex # 7   Affidavit of Stacy Deville (On statement from Pam Heard on Mistake of Severance Order
         page :1 paragraph 3
Ex # 8 10/23Jf08 Reporters Record Volume 4 of 11 Pre trial hearing Christopher Hall A-08-5080-
          2CR
Ex# 9 Judge~ Wellborn's letter to Carrie Crisp Applicant's Habeas Attorney
F.x# J 0 Ca.r.dte C..ri.\(l ~to .Jndg.e W.cllhn.r.n
Ex# 1110/23/«~8 Reporter's Record Volume 3 of9 Chadrick Pate Motion to Dismiss A-08-5080-
         4CR
E~# \1. CT\m\Tat\ ~1;\ ~ C'r..Tfi\~ \\'lN. h.~Y,.I!RlUb-'lCR.
Ex# 13 11/25.108 Reporters Record Volume 5 of 11 pre trial hearing Christopher Hall A-08-5080-
          2CR
Ex#' !4" Zt5!UI'1 Reporters Record ~ofume S'A of ff pre trfaf flearfng S'-08'-5\J8\J-:Z
Ex# 15 Master Index Christopher Hall Court Reporters Record Volume 1 of 11 page 2
Ex# 16 Indic:tment Christopher Hall A-08-5080-2CR
Ex# 17 2/9/09 Reporters Record Volume 4 of 9 page 102 line 9-25 Chadrick Pate A-08-5080-
          4CR
Ex# 18 Reporters Record Volume of pages 259 lines 1-25

                                         Page 1 of2
                                 EXHffiiT LIST CONTINUED

Ex# 19 Affidavit of Applicant Chadrick Pate on Leg Restraints

Ex# 20 Repo,rters Record Volume 6 of 9 page 221 lines 1-25 Chadrick Pate

Ex# 21 Inde1c: of Events certified to Court of Appeals Chadrick Pate

Ex# 22 Judgmllent Front Page Chadrick Pate A-08-5080-4CR

Ex# 23 District Clerk Certification to the Court of Appeals

Ex# 24 Judge Whately'S certification to the Court of Appeals of all proceedings.




                                           Page 2 of2
               IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                WRIT NO.    WR-78, 165-02



  EX PARTE                                    FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340           36TH JUDICIAL DISTRICT
  APPLICAr~T                                  ARANSAS COUNTY, TEXAS
                                               CAUSE NO. A-08-5080-4CR
NEMA BARD~ IN
 PETITIONE:R
     v.
JUDGE JAN~NA K. WHATELY




                                COVER SHEET
                IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                 WRIT NO.    WR-78, 165-02



  EX PARTE                                     FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340            36TH JUDICIAL DISTRICT
  APPLICAJ'~T                                  ARANSAS COUNTY, TEXAS
                                                CAUSE NO. A-08-5080-4CR
NEMA BARD»>N
 PETITIONE:R
     v.
JUDGE JANNA K. WHATELY




                                 COVER SHEET

                                   EXHIBIT 1

  MOTION OF DEFENDANT CHADRICK PATE FOR SEVERANCE OF DEFENDANT'S
             IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

               WRIT NO.     WR-78, 165-02



  EX PARTE                                    FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340           36TH JUDICIAL DISTRICT
  APPLICAI'JT                                 ARANSAS COUNTY, TEXAS
                                               CAUSE NO. A-08-5080-4CR
NEMABARDHN
 PETITIONE:R
     v.
JUDGE JANNA K. WHATELY




                                COVER SHEET

                                  EXIDBIT 2

                                 INDICTMENT
             IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

               WRIT NO.     WR-78, 165-02



  EX PARTE                                     FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340            36TH JUDICIAL DISTRICT
  APPLICAr'lT                                  ARANSAS COUNTY, TEXAS
                                                CAUSE NO. A-08-5080-4CR
NEMA BARDJIN
 PETITIONE:R
     v.
JUDGE JAN~NA K. WHATELY




                                COVER SHEET

                                  EXHffiiT 3

                           CHARGE OF THE COURT
             IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

               WRIT NO.     WR-78, 165-02



  EX PARTE                                    FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340           36TH JUDICIAL DISTRICT
  APPLICAI'IT                                 ARANSAS COUNTY, TEXAS
                                               CAUSE NO. A-08-5080-4CR
NEMABARDIN
 PETITIONE:R
     v.
JUDGE JAN~NA K. WHATELY




                                COVER SHEET

                                  EXIDBIT 4

           CRIMINAL DOCKET SHEET APPLICANT CHADRICK B. PATE
               IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                WRIT NO.    WR-78, 165-02



  EX PARTE                                    FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340           36TH JUDICIAL DISTRICT
  APPLICA!~T                                  ARANSAS COUNTY, TEXAS
                                               CAUSE NO. A-08-5080-4CR
NEMABARDHN
 PETITIONE:R
     v.
JUDGEJAN:NAK. WHATELY




                                COVER SHEET

                                  EXHIBIT 5

          9/:25/08 REPORTERS RECORD VOLUME 2 OF 9 CHADRICKB. PATE
             IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

               WRIT NO.     WR-78, 165-02



  EX PARTE                                      FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340             36TH JUDICIAL DISTRICT
  APPLI CAI'lT                                  ARANSAS COUNTY, TEXAS
                                                 CAUSE NO. A-08-5080-4CR
NEMA BARDniN
 PETITIONE:R
     v.
JUDGE JAN~NA K. WHATELY




                                COVER SHEET

                                 EXHIBIT    6

                  ORDER ON MOTION FOR SEVERANCE 9/25/08
               IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                WRIT NO.    WR-78, 165-02



  EX PARTE                                      FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340             36TH JUDICIAL DISTRICT
  APPLICAr~T                                    ARANSAS COUNTY, TEXAS
                                                 CAUSE NO. A-08-5080-4CR
NEMA BARJ)IN
 PETITIONE:R
     v.
JUDGE JAN:NA K. WHATELY




                                COVER SHEET

                                  EXHIBIT   7

                      AFFIDAVIT STACEY DEVILLE
DISTRICT CLERK PAM HEARD'S STATEMENT ABOUT THE MOTION OF SEVERANCE
           ORDER SIGNED BY JUDGE MICHAEL WELLBORN 9/25/08
             IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                WRIT NO.    WR-78, 165-02



  EX PARTE                                    FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340           36TH JUDICIAL DISTRICT
  APPLICAr'lT                                 ARANSAS COUNTY, TEXAS
                                               CAUSE NO. A-08-5080-4CR
NEMA BARD, IN
 PETITIONE:R
     v.
JUDGEJAN~NAK.    WHATELY




                                COVER SHEET

                                 EXHIBIT 8

10/23/08 REPORTERS RECORD VOLUME 4 OF 11 PRE TRIAL HEARING CHRISTOPHER
                           HALL A-08-5080-2CR
                 IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                  WRIT NO.    WR-78, 165-02



  EX PARTE                                        FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340               36TH JUDICIAL DISTRICT
  APPLICAI~T                                      ARANSAS COUNTY, TEXAS
                                                   CAUSE NO. A-08-5080-4CR
NEMA BARD»IN
YJ!.TJTJO.NE'R
     v.
JUDGEJAN~NAK.      WHATELY




                                  COVER SHEET

                                   EXHIBIT    9

JUDGE WEILLBORN'S LETTER TO CARRIE CRISP APPLICANT'S HABEAS ATTORNEY
               IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                WRIT NO.    WR-78, 165-02



  EX PARTE                                       FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340              36TH JUDICIAL DISTRICT
  APPLICAf~T                                     ARANSAS COUNTY, TEXAS
                                                  CAUSE NO. A-08-5080-4CR
NEMA BARD~ IN
 PETITIONE:R
     v.
JUDGE JAN~NA K. WHATELY




                                COVER SHEET

                                 EXHIBIT    10

                  CARRIE CRISP LETTER TO JUDGE WELLBORN
             IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

               WRIT NO.     WR-78, 165-02



  EX PARTEe                                   FROM THE DISTRICT COURT
CHADRICK lB. PATE TDCJ NO. 01563340           36TH JUDICIAL DISTRICT
  APPLICM~T                                   ARANSAS COUNT~ TEXAS
                                              CAUSE NO. A-08-5080-4CR
NEMA BARD»IN
 PETITIONEGR
      v.
JUDGE JANNA K. WHATELY




                                COVER SHEET

                               EXHIBIT 11
    10/23/08 REPORTERS RECORD VOLUME 3 OF 9 CHADRICK PATE MOTION TO
                           DISMISS A-08-5080-4CR
               IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                WRIT NO.    WR-78, 165-02



  EX PARTE                                       FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340              36TH JUDICIAL DISTRICT
  APPLICAI~T                                     ARANSAS COUNTY, TExAS
                                                  CAUSE NO. A-08-5080-4CR
NEMA BARDPIN
 PETITIONE:R
     v.,
JUDGE JAN:NA K. WHATELY




                                COVER SHEET

                                 EXHIDIT    12

           CRIMINAL DOCKET SHEET CHRISTOPHER HALLA-08-5080-2CR
               IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                  WRIT NO.   WR-78, 165-02



  EX PARTE                                      FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340             36TH JUDICIAL DISTRICT
  APPLICAr~T                                    ARANSAS COUNTY, TEXAS
                                                 CAUSE NO. A-08-5080-4CR
NEMA BARDPIN
J>.F.TJTJO.NE:R
      v.
JUDGE JAN:NA K. WHATELY




                                 COVER SHEET
                                  EXHffiiT 13



11/25/08 REPORTERS RECORD VOLUME 5 OF 11 PRE TRIAL HEARING CHRISTOPHER
                           HALL A-08-5080-2CR
               IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                WRIT NO.    WR-78, 165-02



  EX PARTE                                       FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340              36TH JUDICIAL DISTRICT
  APPLICAI~T                                     ARANSAS COUNTY, TEXAS
                                                  CAUSE NO. A-08-5080-4CR
NEMA BARD»IN
 PETITIONE:R
     v.
JUDGE JAN-NA K. WHATELY




                                COVER SHEET

                                 EXHIBIT    14

Z/5/09 REPORTERS RECORD VOLUME 5-A OF 11 PRE TRIAL HEARING CHRISTOPHER
                            HALL S-08-5080-2
              IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

               WRIT NO.     WR-78, 165-02



  EX PARTE                                       FROM THE DISTRICT COURT
CHADRICK JIB. PATE TDCJ NO. 01563340             36TH JUDICIAL DISTRICT
  APPLICAr~T                                     ARANSAS COUNTY, TEXAS
                                                 CAUSE NO. A-08-5080-4CR
NEMA BARDHN
PETITIONE~R
      v.
JUDGE JANJNA K. WHATELY




                                 COVER SHEET

                                 EXHIBIT    15

       MAS'TER INDEX CHRISTOPER HALL REPORTERS RECORD 1-11 PAGE 2




              IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
               WRIT NO.     WR-78, 165-02



  EX PARTE                                       FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340              36TH JUDICIAL DISTRICT
  APPLICAI~T                                     ARANSAS COUNTY, TEXAS
                                                  CAUSE NO. A-08-5080-4CR
NEMABARDIN
 PETITIONE:R
     v.
JUDGE JANNA K. WHATELY




                                COVER SHEET

                                 EXIDBIT    16

                INDICTMENT CHRISTOEHER HALLA-08-5080-2CR
               IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                WRIT NO.    WR-78, 165-02



  EX PARTE                                     FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340            36TH JUDICIAL DISTRICT
  APPLICAt~T                                   ARANSAS COUNTY, TEXAS
                                                CAUSE NO. A-08-5080-4CR
NEMA BARD, IN
PETJTJONE:B
     v.
JUDGEJAN:NAK. WHATELY




                                COVER SHEET
                                 EXillBIT#17




 2/9/09 REPORTERS RECORD VOLUME 4 OF 9 PAGE 102 LINE 9-25 CHADRICK PATE
                             A-08-5080-4CF
               IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                WRIT NO.    WR-78, 165-02



  EX PARTE                                    FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340           36TH JUDICIAL DISTRICT
  APPLICAr~T                                  ARANSAS COUNTY, TEXAS
                                               CAUSE NO. A-08-5080-4CR
NEMABARDIN
 PETITIONE:R
     v.
JUDGEJAN~NAK.    WHATELY




                                COVER SHEET

                                 EXHIBIT 18
REPORTER~S   RECORD VOLUME        CHADRICK B PATE LEG RESTRAINTS PAGE 259
                                   LINE 1-25
                  IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                   WRIT NO.    WR-78, 165-02



  EX PARTE                                          FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340                 36TH JUDICIAL DISTRICT
  APPLICAr~T                                        ARANSAS COUNTY, TEXAS
                                                     CAUSE NO. A-08-5080-4CR
NEMABARDHN
.P.E.TJTJO.NE'R
      v.
JUDGE JAN~NA K. WHATELY




                                   COVER SHEET

                                    EXHIBIT    19

                   AFFIDAVIT OF CHADRICK PATE (LEG RESTRAINTS)
                  IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                   WRIT NO.    WR-78, 165-02



  EX PARTE                                          FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340                 36TH JUDICIAL DISTRICT
  APPLICAr~T                                        ARANSAS COUNTY, TEXAS
                                                     CAUSE NO. A-08-5080-4CR
NEMA BARD,IN
Y.E.TJTJO.NE'Jl
      v.
JUDGEJAN.NAK. WHATELY




                                   COVER SHEET

                                    EXHIBIT    20

   REPOR']fERS RECORD VOLUME 6 OF 9 PAGE 221 LINES 1-25 CHADRICK PATE
              IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

               WRIT NO.     WR-78, 165-02



  EX PARTE                                       FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340              36TH JUDICIAL DISTRICT
  APPLICANT                                      ARANSAS COUNTY, TEXAS
                                                  CAUSE NO. A-08-5080-4CR
NEMABARDniN
.PETJTJONKR
     v.
JUDGE JAN:NA K. WHATELY




                                COVER SHEET

                                 EXHIBIT    21

 INDEX OF" EVENTS CERTIFIED TO THE OURT OF APPEALS CHADRICK PATE A-08-
                                5080-4CR
               IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                WRIT NO.    WR-78, 165-02



  EX PARTE                                     FROM THE DISTRICT COURT
CHADRICK :B. PATE TDCJ NO. 01563340             36TH JUDICIAL DISTRICT
  APPLICAi~T                                  · ARANSAS COUNTY, TEXAS
                                                 CAUSE NO. A-08-5080-4CR
NEMABARDIN
YETJTJONE'B
     v.
JUDGE JAN.NA K. WHATELY




                                COVER SHEET

                                 EXHIBIT 22

              JUDGMENT FRONT PAGE CHADRICK PATE A-08-5080-4CR
             IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

               WRIT NO.     WR-78, 165-02



  EXPARTEC                                     FROM THE DISTRICT COURT
CHADRICK JIB. PATE TDCJ NO. 01563340           36TH JUDICIAL DISTRICT
  APPLICAr~T                                   ARANSAS COUNTY, TEXAS
                                               CAU~E NO. A-08-5080-4CR
NEMABARDHN
 PETITIONEGR
      v.
JUDGE JANJNA K. WHATELY




                                 COVER SHEET

                                 EXHIBIT 23

 DISTRICT CLERK CERTIFICATION TO THE COURT OF APPEALS CHADRICK PATE
                             A-08-5080-4CR
              IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

               WRIT NO.     WR-78, 165-02



  EX PARTE                                     FROM THE DISTRICT COURT
CHADRICK JIB. PATE TDCJ NO. 01563340           36TH JUDICIAL DISTRICT
  APPLICAr~T                                   ARANSAS COUNTY, TEXAS
                                               CAUSE NO. A-08-5080-4CR
NEMABARDIN
 PETITIONEGR
      v.
JUDGE JANJNA K. WHATELY




                                 COVER SHEET

                                  EXHIBIT 24

     JUDGE~   WHATELY'S CERTIFICATION TO THE COURT OF APPEALS OF ALL
                               PROCEEDINGS